EXHIBIT 10.16

• THE LAKES AT BAYHILL •

• 1150, 1200, AND 1250 BAYHILL DRIVE •

• OFFICE BUILDING LEASE •

BASIC LEASE INFORMATION

 

Date of Lease:    December 10, 2015 Landlord:   

CCF RPP BAYHILL, LLC,

a Delaware limited liability company

Landlord’s Address for Notices:   

100 Montgomery Street

Suite 1760

San Francisco, California 94104

Attn: Razmig Boladian

Tenant:   

AQUINOX PHARMACEUTICALS, INC.,

a Delaware corporation

Tenant’s Address for Notices:   

Suite 450 – 887 Great Northern Way,

Vancouver, British Columbia,

Canada, V5T 4T5

Attn: Kamran Alam, VP Finance & CFO

Building:    1150 Bayhill Drive, San Bruno, California Leased Premises:   

Approximately 3,520 rentable square feet

located in Suite 200

Rentable Area:    Leased Premises:    Approximately 3,520 rentable square feet
Building:    Approximately 48,768 rentable square feet Project:    Approximately
147,762 rentable square feet Term Commencement Date:    The later of
(i) January 1, 2016, or (ii) the date that the Tenant Improvements (as defined
in Exhibit B) are Substantially Complete (as defined in Exhibit B). Term
Expiration Date:    The last day of the thirty-sixth (36th) full calendar month
after the Term Commencement Date (meaning if the Term Commencement Date shall
occur on a date other than the first day of a calendar month, the Term shall be
thirty-six (36) full calendar months plus a partial month). Option to Extend:   
Number of Option Terms:    One (1)    Year(s) per Option Term:    Three (3) Base
Rent:    Month    Base Rent Per Month    Term Commencement       Date through
the last       day of the 12th full       calendar month after       the Term
Commencement       Date:    $12,848.00

 

- i -



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, so long as Tenant is not in breach or
continuous default under this Lease, Base Rent for the first two (2) months
after the Term Commencement Date (the “Base Rent Abatement Period”) shall be
abated (the collective Base Rent abatement during the Base Rent Abatement Period
is equivalent to $25,696.00). Notwithstanding the foregoing, in the event this
Lease is terminated prior to the expiration of the Term in connection with a
breach or default by Tenant, Tenant shall, in addition to any and all amounts
payable by Tenant, repay the entire amount of abated Base Rent to Landlord
immediately upon such termination. For clarity, Tenant’s sub-lease or permitted
assignment of Lease does not constitute a termination of Lease for purposes of
repaying the abated Base Rent.    Month 13 through       Month 24:    $13,233.44
   Month 25 through       Month 36:    $13,630.44 Base Year:    Calendar year
2016 (subject to Section 3.4(a)) Tenant’s Proportionate    Share:   
Approximately 7.2% of the Building and 2.38% of the Project Parking Spaces:   
Eleven (11) unreserved, surface parking spaces (based on 3.1 parking spaces per
1,000 rentable square feet of Rentable Area of the Leased Premises). Security
Deposit:    $13,630.44, which shall be paid upon execution of this Lease.
Guarantor:    None.    Landlord’s Broker:    Simon Clark and Matthew Mulry of
CBRE, Inc. Tenant’s Broker:    Rick Friday of CBRE, Inc.

EXHIBITS:

 

Exhibit A -    Floor Plan of the Leased Premises Exhibit A-1 -    Site Plan of
the Project Exhibit B -    Initial Improvement of the Leased Premises
Exhibit C -    Confirmation of Term of Lease Exhibit D -    Building Rules and
Regulations

The foregoing BASIC LEASE INFORMATION is incorporated herein and made a part of
the LEASE to which it is attached. If there is any conflict between the BASIC
LEASE INFORMATION and the LEASE, the BASIC LEASE INFORMATION shall control.

 

- ii -



--------------------------------------------------------------------------------

OFFICE BUILDING LEASE

THIS LEASE is made as of the date specified in the BASIC LEASE INFORMATION
sheet, by and between the landlord specified in the BASIC LEASE INFORMATION
sheet (“Landlord”) and the tenant specified in the BASIC LEASE INFORMATION sheet
(“Tenant”).

Article 1.

Definitions

1.1 Definitions: Terms used herein shall have the following meanings:

1.2 “Additional Rent” shall mean all monetary obligations of Tenant under this
Lease other than the obligation for payment of Gross Rent.

1.3 Intentionally deleted.

1.4 “Base Rent” shall mean the minimum monthly rental amounts set forth in the
Basic Lease Information due from time to time as rental for the Leased Premises.

1.5 “Base Year” shall mean the calendar year specified on the Basic Lease
Information sheet.

1.6 “Basic Operating Costs” shall have the meaning given in Section 3.5.

1.7 “Building” shall mean the building and other improvements associated
therewith identified on the Basic Lease Information sheet.

1.8 “Building Standard Improvements” shall mean the standard materials
ordinarily used by Landlord in the improvement of the Leased Premises.

1.9 “Common Areas” shall mean, as applicable, (a) the areas of the Building
devoted to non-exclusive uses such as common corridors, lobbies, fire
vestibules, elevator foyers, stairways, elevators, electric and telephone
closets, restrooms, mechanical closets, janitor closets, loading docks, and
other similar facilities for the benefit of all tenants (and invitees), and
(b) other areas of the Project available for the non-exclusive use and benefit
of all tenants (and invitees).

1.10 “Computation Year” shall mean a fiscal year consisting of the calendar year
commencing January 1st of the Base Year and continuing through the Term with a
short or stub fiscal year in (i) the Base Year for the period between the Term
Commencement Date and December 31 of such year and (ii) any partial year in
which the Lease expires or is terminated for the period between January 1 of
such year and the date of lease termination or expiration.

1.11 “Gross Rent” shall mean the total of Base Rent and Tenant’s Proportionate
Share of Basic Operating Costs and Tenant’s Proportionate Share of Property
Taxes.

1.12 “Landlord’s Broker” shall mean the individual or corporate broker
identified on the Basic Lease Information sheet as the broker for Landlord.

1.13 Intentionally deleted.

1.14 Intentionally deleted.

 

- 1 -



--------------------------------------------------------------------------------

1.15 “Leased Premises” shall mean the floor area more particularly shown on the
floor plan attached hereto as Exhibit A, containing the Rentable Area (as such
term is defined in Section 1.19 below) specified on the Basic Lease Information
sheet.

1.16 “Permitted Use” shall mean general office and other ancillary office use,
subject to the provisions set forth in this Lease; provided, however, that
Permitted Use shall not include (a) offices or agencies of any foreign
government or political subdivision thereof; (b) offices of any agency or bureau
of any state, county or city government; (c) offices of any health care
professionals; (d) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (e) retail, restaurant,
church or worship uses; or (f) telephone call centers, data centers, internet
service provider facilities.

1.17 “Project” shall mean the three (3) buildings with an address of 1150
Bayhill Drive, 1200 Bayhill Drive, and 1250 Bayhill Drive, San Bruno,
California, the parking and Common Areas affiliated therewith, and the real
property on which the buildings and the parking and Common Areas are located.

1.18 “Rent” shall mean Gross Rent plus Additional Rent.

1.19 “Rentable Area” shall mean the number of rentable square feet included
within the Building as calculated in accordance with the methods of measuring
rentable square feet, as that method is described in the American National
Institute Publication ANSI Z65.1-1996, as promulgated by the Building Owners and
Managers Association (the “BOMA Standard”). The number of rentable square feet
in the Leased Premises may also be calculated by measuring the number of usable
square feet within the Leased Premises calculated in accordance with the BOMA
Standard and increasing the number of usable square feet by fifteen percent
(15%), and the rentable square footage of the Leased Premises is agreed for all
purposes of this Lease to be the amount stated on the Basic Lease Information
sheet; accordingly, neither Landlord nor Tenant shall have the right to
remeasure the Leased Premises.

1.20 “Security Deposit” shall mean the amount specified on the Basic Lease
Information sheet to be paid by Tenant to Landlord and held and applied pursuant
to Section 5.14.

1.21 Intentionally deleted.

1.22 Intentionally deleted.

1.23 “Tenant Improvements” shall have the meaning given in Exhibit B, if any.

1.24 “Tenant’s Broker” shall mean the individual or corporate broker identified
on the Basic Lease Information sheet as the broker for Tenant.

1.25 Intentionally deleted.

1.26 “Tenant’s Proportionate Share” is specified on the Basic Lease Information
sheet and is based on the percentage which the Rentable Area of the Leased
Premises bears to the total Rentable Area of either the Building or the Project
(at Landlord’s election from time to time). Landlord shall have the right to
(i) adjust Tenant’s Proportionate Share from time to time in accordance with the
provisions herein relating to Cost Pools (as hereinafter defined) and
(ii) recalculate Tenant’s Proportionate Share from time to time in any
reasonable manner as a result of a physical change in the size of the Building,
as determined by Landlord.

1.27 “Term” shall mean the period commencing with the Term Commencement Date and
ending at midnight on the Term Expiration Date. If Tenant has the right to any
Options (as expressly set forth in this Lease), all references in this Lease to
the “Term” shall be deemed to mean the initial Term as extended by the Option
Terms, as applicable.

 

- 2 -



--------------------------------------------------------------------------------

1.28 “Term Commencement Date” shall be the date set forth on the Basic Lease
Information sheet.

1.29 “Term Expiration Date” shall be the date set forth on the Basic Lease
Information sheet, unless sooner terminated pursuant to the terms of this Lease
or unless extended pursuant to the provisions of Section 8.1.

1.30 Other Terms. Other terms used in this Lease and on the Basic Lease
Information sheet shall have the meanings given to them herein and thereon.

Article 2.

Leased Premises

2.1 Lease. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Leased Premises upon all of the terms, covenants and conditions set
forth in this Lease. If more than one person or entity is named as Tenant, the
obligations of such multiple parties shall be the joint and several
responsibility of all persons or entities named herein as Tenant.

2.2 Acceptance of Leased Premises. Tenant acknowledges that: (a) it has been
advised by Landlord, Landlord’s Broker and Tenant’s Broker, if any, to satisfy
itself with respect to the condition of the Leased Premises (including, without
limitation, the HVAC, electrical, plumbing and other mechanical installations,
fire sprinkler systems, security, environmental aspects, and compliance with
applicable laws, ordinances, rules and regulations) and the present and future
suitability of the Leased Premises for Tenant’s intended use; (b) Tenant has
made such inspection and investigation as it deems necessary with reference to
such matters and assumes all responsibility therefor as the same relate to
Tenant’s occupancy of the Leased Premises and the term of this Lease; and
(c) neither Landlord nor Landlord’s Broker nor any of Landlord’s agents has made
any oral or written representations or warranties with respect to the condition,
suitability or fitness of the Leased Premises other than as may be specifically
set forth in this Lease. Tenant accepts the Leased Premises in its AS IS
condition existing on the date Tenant executes this Lease, subject to all
matters of record (including, but not limited to, the CC&R’s) and applicable
laws, ordinances, rules and regulations. Tenant acknowledges that neither
Landlord nor Landlord’s Broker nor any of Landlord’s agents has agreed to
undertake any alterations or additions or to perform any maintenance or repair
of the Leased Premises except for the routine maintenance and janitorial work
specified herein and except as may be expressly set forth in Exhibit B. If
Landlord, for any reason whatsoever, cannot deliver possession of the Leased
Premises to Tenant on the estimated commencement date in the condition specified
in this Section 2.2, Landlord shall neither be subject to any liability nor
shall the validity of this Lease be affected; provided, the Term and the
obligation to pay Rent shall commence on the date possession is actually
tendered to Tenant and the Term Expiration Date shall be extended
commensurately. If the commencement date and/or the expiration date of this
Lease is other than the Term Commencement Date and Term Expiration Date
specified in the Basic Lease Information, the parties shall execute a written
amendment to this Lease, substantially in the form of Exhibit C hereto
specifying the actual commencement date, expiration date and the date on which
Tenant is to commence paying Rent. Tenant shall execute and return such
amendment to Landlord within fifteen (15) days after Tenant’s receipt thereof.

2.3 Right To Relocate Leased Premises. At any time during the Term, Landlord
shall have the right to relocate Tenant to other premises within the Project
which have the same approximate area and quality as the Leased Premises,
materially equivalent fixtures (but not any furniture or personal property), and
the same rental rate per square foot as the Leased Premises, upon no less than
ninety (90) days prior notice to Tenant. Landlord or an affiliate of Landlord
shall lease the new premises to Tenant on the same terms and conditions as set
forth in this Lease, provided that if the Rentable Area of the new premises is
not the same as the Rentable Area of the Lease Premises, there shall be a
proportionate adjustment of Gross Rent based on the revised Rentable Area.
Landlord shall reimburse Tenant for Tenant’s reasonable out of pocket costs to
relocate Tenant’s inventory, furniture, trade fixtures, and equipment, and to
install Tenant’s fixtures (or provide new fixtures (but not any

 

- 3 -



--------------------------------------------------------------------------------

furniture or personal property) of the same quality, nature and extent as those
in the Leased Premises if, in Landlord’s judgment, it is not economically
feasible to relocate Tenant’s fixtures), within ten (10) business days after the
later of (a) Tenant’s submission to Landlord of an itemized list of such out of
pocket expenses (accompanied by copies of paid receipts for each itemized cost)
and (b) Tenant’s conducting business in such new premises. The new premises
thereafter shall be the “Leased Premises” under this Lease for all purposes and
Tenant agrees to execute an amendment to this Lease memorializing such
relocation and modifying this Lease to reflect any change in Rent or other
terms.

2.4 Reservation of Rights. Landlord reserves the right from time to time, to
install, use, maintain, repair, relocate and/or replace pipes, conduits, wires
and equipment within and around the Building and the Common Areas and to do and
perform such other acts and make such other changes, additions, improvements,
repairs and/or alterations in, to or with respect to the Building and the
Project (including without limitation with respect to the driveways, parking
areas, walkways and entrances to the Project) as Landlord may, in the exercise
of sound business judgment, deem to be appropriate, and such change, addition,
improvement, repair and/or alteration shall not entitle Tenant to any abatement
of rent or other claim against Landlord. In connection therewith, Landlord shall
have the right to close temporarily any of the Common Areas while engaged in
making any such repairs, improvements or alterations.

Article 3.

Term, Use and Rent

3.1 Term. Except as otherwise provided in this Lease, the Term shall commence
upon the Term Commencement Date, and unless sooner terminated, shall end on the
Term Expiration Date. Subject to factors entirely beyond the reasonable control
of Landlord and the rules and regulations of the Project, Tenant shall have
access to the Leases Premises twenty-four (24) hours per day, seven (7) days per
week.

3.2 Use. Tenant shall use the Leased Premises solely for the Permitted Use and
for no other use or purpose. Tenant shall not commit waste, overload the
Building’s structure or the Building’s systems or subject the Leased Premises to
any use that would damage the Leased Premises. Tenant shall maintain a ratio of
not more than one Occupant (as defined below) for each one hundred seventy-five
(175) rentable square foot of the Leased Premises or less, as may be required by
applicable laws. Upon request by Landlord, Tenant shall maintain on a daily
basis an accurate record of the number of employees, visitors, contractors and
other people that visit the Leased Premises (collectively “Occupants”). Landlord
shall have the right to audit Tenant’s Occupant record and, at Landlord’s
option, Landlord shall have the right to periodically visit the Leased Premises
without advance notice to Tenant in order to track the number of Occupants
arriving at the Leased Premises. For purposes of this Section 3.2, “Occupants”
shall not include people not employed by Tenant that deliver or pick up mail or
other packages at the Leased Premises, employees of Landlord or employees of
Landlord’s agents or contractors. Tenant acknowledges that increased numbers of
Occupants causes additional wear and tear on the Leased Premises and the Common
Areas, additional use of electricity, water and other utilities, and additional
demand for other Building services. Tenant’s failure to comply with the
requirements of this Section 3.2 shall constitute an event of default under
Section 7.8 and Landlord shall have the right, in addition to any other remedies
it may have at law or equity, to specifically enforce Tenant’s obligations under
this Section.

3.3 Base Rent.

(a) Tenant shall pay the Base Rent to Landlord in accordance with the schedule
set forth on the Basic Lease Information sheet and in the manner described
below. Tenant shall prepay the last month’s Base Rent upon execution of this
Lease. Tenant shall pay the Gross Rent (consisting of Base Rent plus, when
applicable in accordance with Section 3.4 below, Tenant’s Proportionate Share of
Basic Operating Costs and/or Tenant’s Proportionate Share of Property Taxes) in
monthly installments on or before the first day of each calendar month during
the Term and any extensions or renewals thereof, in advance without demand and
without any reduction,

 

- 4 -



--------------------------------------------------------------------------------

abatement, counterclaim or setoff, in lawful money of the United States at
Landlord’s address specified on the Basic Lease Information sheet or at such
other address as may be designated by Landlord in the manner provided for giving
notice under Section 9.11 hereof. Tenant shall pay first month’s Base Rent and
Security Deposit to Landlord on the date Tenant signs this Lease.

(b) If the Term commences on other than the first day of a month, then the Base
Rent provided for such partial month shall be prorated based upon a thirty
(30)-day month and the prorated installment shall be paid on the first day of
the calendar month next succeeding the Term Commencement Date together with the
other amounts payable on that day. If the Term terminates on other than the last
day of a calendar month, then the Gross Rent provided for such partial month
shall be prorated based upon a thirty (30)-day month and the prorated
installment shall be paid on the first day of the calendar month in which the
date of termination occurs.

3.4 Tenant’s Proportionate Share of Basic Operating Costs and Property Taxes.

(a) Commencing on the first day of the first Computation Year after the Base
Year (i.e. the first January 1st immediately following the Base Year) and
continuing through the remainder of the Term, Tenant shall pay to Landlord
(i) Tenant’s Proportionate Share of the total dollar increase, if any, in Basic
Operating Costs attributable to each Computation Year over Base Year Basic
Operating Costs, and (ii) Tenant’s Proportionate Share of the total dollar
increase, if any, in Property Taxes attributable to each Computation Year over
Base Year Property Taxes.

(b) During the first Computation Year after the Base Year (and each Computation
Year thereafter during the Term), on or before the first day of each month
during such Computation Year, Tenant shall pay to Landlord one-twelfth (1/12th)
of Landlord’s estimate of the amount payable by Tenant under Section 3.4(a) as
set forth in Landlord’s written notice to Tenant. During the last month of each
Computation Year (or as soon thereafter as practicable), Landlord shall give
Tenant notice of Landlord’s estimate of the amount payable by Tenant under
Section 3.4(a) for the following Computation Year. On or before the first day of
each month during the following Computation Year, Tenant shall pay to Landlord
one-twelfth (1/12) of such estimated amount, provided that if Landlord fails to
give such notice in the last month of the prior year, then Tenant shall continue
to pay on the basis of the prior year’s estimate until the first day of the
calendar month next succeeding the date such notice is given by Landlord; and
from the first day of the calendar month following the date such notice is
given, Tenant’s payments shall be adjusted so that the estimated amount for that
Computation Year will be fully paid by the end of that Computation Year. If at
any time or times Landlord determines that the amount payable under
Section 3.4(a) for the current Computation Year will vary from its estimate
given to Tenant, Landlord, by notice to Tenant, may revise its estimate for such
Computation Year, and subsequent payments by Tenant for such Computation Year
shall be based upon such revised estimate.

(c) Following the end of each Computation Year, Landlord shall deliver to Tenant
a statement of amounts payable under Section 3.4(a) for such Computation Year.
If such statement shows an amount owing by Tenant that is less than the payments
for such Computation Year previously made by Tenant, and if no event of default
(as defined below) is outstanding at the time such statement is delivered,
Landlord shall credit such amount to the next payment(s) of Gross Rent falling
due under this Lease. If such statement shows an amount owing by Tenant that is
more than the estimated payments for such Computation Year previously made by
Tenant, Tenant shall pay the deficiency to Landlord within fifteen (15) days
after delivery of such statement. The respective obligations of Landlord and
Tenant under this Section 3.4(c) shall survive the Term Expiration Date, and, if
the Term Expiration Date is a day other than the last day of a Computation Year,
the adjustment in Tenant’s Proportionate Share of Basic Operating Costs and in
Tenant’s Proportionate Share of Property Taxes pursuant to this Section 3.4(c)
for the Computation Year in which the Term Expiration Date occurs shall be
prorated in the proportion that the number of days in such Computation Year
preceding the Term Expiration Date bears to three hundred sixty-five (365).

 

- 5 -



--------------------------------------------------------------------------------

(d) Landlord shall have the same remedies for a default in the payment of
Tenant’s Proportionate Share of Basic Operating Costs or for a default in the
payment of Tenant’s Proportionate Share of Property Taxes as for a default in
the payment of Base Rent.

(e) Tenant’s Right to Audit Basic Operating Costs. Provided that (i) no Event of
Default is then occurring hereunder, nor (ii) is any event occurring which with
the giving of notice or the passage of time, or both, would constitute an Event
of Default, then in the event that Basic Operating Costs allocated to the
Building increases by more than ten percent (10%) in any Computation Year as
compared to the immediately preceding Computation Year (or the Base Year in the
case of the initial Computation Year) Tenant, at its sole expense, shall have
the right, exercisable within sixty (60) days after the end of the Computation
Year or the receipt of a reconciliation statement for the Computation Year (if
applicable), to review and audit Landlord’s books and records regarding such
increase in Basic Operating Costs with respect to such Computation Year for the
sole purpose of determining the accuracy thereof. Such review or audit shall be
performed by a nationally recognized accounting firm that calculates its fees
with respect to hours actually worked (as opposed to a calculation based upon
percentage of recoveries or other incentive or contingency fee arrangement),
shall take place during business hours in the office of Landlord or Landlord’s
property manager and shall be completed within sixty (60) days after Tenant’s
delivery to Landlord of notice of its election to conduct such audit. If Tenant
does not so review or audit Landlord’s books and records, the Basic Operating
Costs for a particular Computation Year shall be final and binding upon Tenant.
In the event that such audit of Landlord’s books and records reveals that the
amount of Basic Operating Costs paid by Tenant pursuant to Section 3.4, as
adjusted pursuant to Section 3.4 above, for the period covered by such audit is
less than or greater than the actual amount properly payable by Tenant under the
terms of this Lease, Tenant shall promptly pay any deficiency to Landlord or, if
Landlord concurs with the results of such audit, Landlord shall promptly refund
any excess payment to Tenant, as the case may be. Without limiting the
foregoing, in the event that such audit reveals an overstatement of Basic
Operating Costs charged to Tenant in excess of seven percent (7%), then subject
to Landlord’s right to review and/or contest the audit results, Landlord shall
reimburse Tenant for the reasonable cost of said audit in addition to refunding
any excess payment to Tenant as provided above. Tenant shall keep any
information gained from its review of Landlord’s books and records confidential
and shall not disclose it to any other party, except as required by any laws.
Prior to being permitted access to Landlord’s books and records to conduct any
audit permitted by the terms of this Section 3.4, Tenant’s accounting firm shall
execute a confidentiality agreement, in a form reasonably acceptable to
Landlord, pursuant to which Tenant’s accounting firm shall agree (i) to keep any
information gained from its review of Landlord’s books and records confidential,
(ii) not disclose such information to any other party, except as required by any
laws, and (iii) such other terms and conditions as Landlord may reasonably
require.

3.5 Basic Operating Costs.

(a) Basic Operating Costs shall mean all expenses, fees, disbursements and costs
(but not specific costs which are separately billed to and paid by particular
tenants of the Project) of every kind and nature which Landlord shall pay or
become obligated to pay because of or in connection with the management,
ownership, maintenance, insurance, repair, replacement, preservation and
operation of the Leased Premises, the Building, the Project and its supporting
facilities directly servicing the Building and/or the Project (determined in
accordance with generally accepted accounting principles, consistently applied)
including, but not limited to, the following:

(1) Wages, salaries and related expenses and benefits of all on-site and
off-site employees and personnel engaged in the operation, maintenance, repair
and security of the Project.

(2) Costs of Landlord’s office (including the property management office) to the
extent providing for the management of the Project and office operation in the
Project, as well as the costs of operation of a room for delivery and
distribution of mail to tenants of the Building.

(3) All supplies, materials, equipment and equipment rental used in the
operation, maintenance, repair, replacement and preservation of the Project.

 

- 6 -



--------------------------------------------------------------------------------

(4) Utilities, including water, sewer and power, telephone, communication and
cable television facilities, lighting, heating, air conditioning and ventilating
the entire Project.

(5) All maintenance, janitorial and service agreements for the Project and the
equipment therein, including, without limitation, alarm and/or security service,
window cleaning, elevator maintenance, sidewalks, landscaping, Building exterior
and service areas.

(6) A property management fee in an amount not to exceed five percent (5%) of
all Rent derived from the Project.

(7) Legal and accounting services for the Project, including the costs of audits
by certified public accountants; provided, however, that legal expenses shall
not include the cost of lease negotiations, termination of leases, extension of
leases or legal costs incurred in proceedings by or against any specific tenant,
or for the defense of Landlord’s legal title to the Project.

(8) All insurance premiums and costs, including, but not limited to, the cost of
property and liability coverage and rental income and earthquake and flood
insurance applicable to the Project and Landlord’s personal property used in
connection therewith, as well as deductible amounts applicable to such
insurance; provided, however, that Landlord may, but shall not be obligated to,
carry earthquake or flood insurance.

(9) Repairs, replacements and general maintenance (except to the extent paid by
proceeds of insurance or by Tenant or other tenants of the Project).

(10) Costs incurred (capital or otherwise) on a regular recurring basis every
two (2) or more years for certain maintenance projects (e.g. parking lot slurry
coat or replacement of lobby and elevator cab carpeting).

(11) Amortized costs (together with reasonable financing charges) of capital
improvements and expenditures made to the Project and/or Building subsequent to
the Term Commencement Date which are designed or intended to maintain the
quality, appearance or safety of the Building and/or Project, improve the
operating efficiency of the Building and/or Project, achieve energy or carbon
reduction, or which may be required by governmental authorities, regulations,
laws, or ordinances, including, but not limited to, those improvements required
for the benefit of individuals with disabilities pursuant to Title III of the
Americans with Disabilities Act of 1990, as amended (the “ADA”), or other
similar statutes (“ADA Improvements”), such amortization to be taken in
accordance with generally accepted accounting principles.

(b) Notwithstanding anything to the contrary in this Lease, in the event any of
the Basic Operating Costs are not allocable solely to the Building or are not
provided on a uniform basis, Landlord shall make an appropriate and equitable
adjustment, in Landlord’s discretion reasonably exercised, to the relevant cost
allocations to the Building and Tenant shall pay its proportionate share of such
Basic Operating Costs allocable solely to the Building and one hundred percent
(100%) of such Basic Operating Costs allocable solely to the Leased Premises.
Landlord shall also have the right to establish cost pools for the components of
Basic Operating Costs relating to certain elements (but not all) of the Project,
Building and/or the Common Area serving certain elements of the Project,
Building and/or the Common Area serving the entire Project or Building, and to
reasonably in good faith allocate Basic Operating Costs among such cost pools.

(c) Notwithstanding any other provision of this Lease to the contrary, in the
event that the Project is not fully occupied during any year of the Term, an
adjustment shall be made in computing Basic Operating Costs for such year so
that Basic Operating Costs shall be computed as though the Project had been one
hundred percent (100%) occupied during such year.

(d) The following items shall be excluded from Basic Operating Costs:
(i) depreciation on the Building and the Project; (ii) debt service on any
mortgages of the Landlord; (iii) rental under any ground or underlying

 

- 7 -



--------------------------------------------------------------------------------

lease; (iv) attorneys’ fees and expenses incurred in connection with lease
negotiations with prospective Project tenants or alleged defaults with other
Project tenants; (v) the cost of any improvements or equipment which would be
properly classified as capital expenditures to the extent the same constitute
upgrades as opposed to repairs or replacements (except for any capital
expenditures expressly included in Section 3.5(a), including, without
limitation, Section 3.5(a)(11)); (vi) the cost of decorating, improving for
tenant occupancy, painting or redecorating portions of the Building or Project
to be demised to tenants; (vii) advertising expenses relating to vacant space;
or (viii) real estate brokers’ or other leasing commissions.

3.6 Property Taxes. “Property Taxes” shall mean all real estate or personal
property taxes, possessory interest taxes, business or license taxes or fees,
service payments in lieu of such taxes or fees, annual or periodic license or
use fees, excises, transit charges, housing fund assessments, open space
charges, assessments, bonds, levies, fees or charges, general and special,
ordinary and extraordinary, unforeseen as well as foreseen, of any kind which
are assessed, levied, charged, confirmed or imposed by any public authority upon
the Project (or any portion or component thereof), its operations, this Lease,
or the Rent due hereunder (or any portion or component thereof), except:
(i) inheritance or estate taxes imposed upon or assessed against the Project, or
any part thereof or interest therein, and (ii) Landlord’s personal or corporate
income, gift or franchise taxes.

Article 4.

Landlord’s Covenants

4.1 Basic Services. Landlord shall provide the following basic services during
the Term, subject to any limitations imposed by applicable law and governmental
authorities:

(a) Hot and cold water at those points of supply provided for general use of
other tenants in the Project; heat and air conditioning in season, during the
Building hours of operation specified in the rules and regulations for the
Project adopted pursuant to Section 5.17 and at such temperatures and in such
amounts as are considered by Landlord to be standard for the comfortable use and
occupancy of the Leased Premises or, in all events, as may be permitted or
controlled by applicable laws, ordinances, rules and regulations.

(b) Structural and exterior maintenance (including exterior glass and glazing)
and routine maintenance, repairs and electric lighting service for all public
areas and service areas of the Project in the manner and to the extent deemed by
Landlord to be standard.

(c) Janitorial service on a five (5) day per week basis, excluding holidays.

(d) Electric lighting service throughout the Leased Premises and electrical
facilities to provide sufficient power for copy machines, facsimile machines,
standard size personal computers and other standard office machines of similar
low electrical consumption, but not including electricity required for special
lighting in excess of Building standards, and any other item of electrical
equipment which consumes electricity in amounts in excess of standard office
equipment (“Extra Electrical Service”).

(e) Building Standard lamps, bulbs, starters and ballasts used in the Leased
Premises.

(f) Public elevator service serving the floors on which the Leased Premises are
situated, including freight elevator service when prearranged with Landlord,
subject to such rules and regulations as Landlord shall promulgate from time to
time.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems. Landlord shall not be liable for damages to either person or
property, nor shall Landlord be deemed to have evicted Tenant, nor shall there
be any abatement of Rent, nor shall Tenant be

 

- 8 -



--------------------------------------------------------------------------------

relieved from performance of any covenant on its part to be performed under this
Lease by reason of any (i) deficiency in the provision of basic services;
(ii) breakdown of equipment or machinery utilized in supplying services; or
(iii) curtailment or cessation of services due to causes or circumstances beyond
the reasonable control of Landlord or by the making of the necessary repairs or
improvements, unless such deficiency, breakdown, curtailment or cessation is due
to the active gross negligence or willful misconduct of Landlord. Landlord shall
use reasonable diligence to make such repairs as may be required to machinery or
equipment within the Project to provide restoration of services and, where the
cessation or interruption of service has occurred due to circumstances or
conditions beyond Project boundaries, to cause the same to be restored, by
diligent application or request to the provider thereof. In no event shall any
mortgagee or the beneficiary under any deed of trust referred to in Section 5.12
be or become liable for any default of Landlord under this Section 4.1.

4.2 Extra Services. Landlord shall provide to Tenant at Tenant’s sole cost and
expense (and subject to the limitations hereinafter set forth) the following
extra services:

(a) Such extra cleaning and janitorial services if requested by Tenant;

(b) Intentionally deleted;

(c) Heating, ventilation, air conditioning or Extra Electrical Service, subject
to the provisions of Section 4.2(g) hereof, provided by Landlord to Tenant
(i) during hours other than the Building hours of operation specified in the
rules and regulations for the Project adopted pursuant to Section 5.17, which
shall provide for Building hours of operation of 8:00 a.m. to 6:00 p.m., Monday
through Friday, and 8:00 a.m. to 1:00 p.m., Saturday (excluding holidays) or
(ii) on Saturdays (before 8:00 a.m. and after 1:00 p.m.), Sundays, or holidays,
all said heating, ventilation, lighting and air conditioning or extra electrical
service to be furnished solely upon the prior written request of Tenant
submitted during business hours to Landlord at least 24 hours in advance of the
time such service is needed, or pursuant to such other procedures (which may
permit less than 24 hours notice) as may be established from time to time by
Landlord for the Building or the Project;

(d) Maintaining and replacing non-Building Standard lamps, bulbs, starters and
ballasts (whether or not the light fixtures were installed by Landlord as part
of the Tenant Improvements);

(e) Repair and maintenance service which is the obligation of Tenant under this
Lease;

(f) Repair, maintenance or janitorial service to the Leased Premises, the Common
Areas or the Project parking area which is required as a result of the acts or
omissions of Tenant, its agents, employees, contractors, invitees or licensees;
and

(g) Any basic service in amounts determined by Landlord to exceed the amounts
required to be provided under Section 4.1, including without limitation, Extra
Electrical Service, but only if Landlord elects to provide such additional or
excess service.

For the purposes of this Section 4.2, if, in Landlord’s reasonable opinion,
Tenant’s use of electrical and/or water service at the Leased Premises is
excessive, Landlord may install a separate meter(s) at the Leased Premises to
measure the amount of electricity and/or water consumed by Tenant therein. The
cost of such installation and of such excess electricity and/or water (at the
rates charged for such services by the local public utility) shall be paid by
Tenant to Landlord upon receipt by Tenant of a bill therefor.

The cost chargeable to Tenant for all extra services shall constitute Additional
Rent and, except for extra utility costs, shall include a management fee payable
to Landlord of five percent (5%). Additional Rent shall be paid monthly by
Tenant to Landlord concurrently with the payment of Base Rent.

4.3 Window Coverings. All window coverings for the Leased Premises shall be
those approved by Landlord. Tenant shall not place or maintain any window
coverings, blinds, curtains or drapes other than those

 

- 9 -



--------------------------------------------------------------------------------

approved by Landlord on any exterior window without Landlord’s prior written
approval, which Landlord shall have the right to grant or withhold in its
absolute and sole discretion.

4.4 Graphics and Signage. Landlord shall provide Building standard
identification of Tenant’s name and suite numerals (i) on a building directory
in the Building lobby, and (ii) at the main entrance door to the Leased
Premises. Landlord reserves the right to exclude any other names from the
building directory. All signs, notices, advertisements and graphics of every
kind or character, visible in or from the Common Areas or the exterior of the
Leased Premises shall be subject to the CC&R’s and Landlord’s prior written
approval, which Landlord shall have the right to withhold in its absolute and
sole discretion. Landlord may remove, without notice to and at the expense of
Tenant, any sign, notice, advertisement or graphic of any kind inscribed,
displayed or affixed in violation of the foregoing requirement. All approved
signs, notices, advertisements or graphics shall be printed, affixed or
inscribed at Tenant’s expense by a sign company selected by or approved by
Landlord. Landlord shall be entitled to revise the Project graphics and signage
standards at any time.

4.5 Intentionally deleted.

4.6 Repair Obligation. Landlord’s obligation under this Lease with respect to
maintenance, repair, and replacement shall be limited to (i) the structural
portions of the Building; (ii) the exterior walls of the Building, including
exterior glass and glazing; (iii) the exterior roof; (iv) mechanical,
electrical, plumbing and life safety systems serving the Project (other than
such systems installed by Tenant); (v) the Common Areas; (vi) the Project
parking area; and (vii) landscaped areas. However, Landlord shall not have any
obligation to repair damage caused by Tenant, its agents, employees,
contractors, invitees or licensees. Landlord shall have the right, but not the
obligation, to undertake work of repair which Tenant is required to perform
under this Lease and which Tenant fails or refuses to perform in a timely and
efficient manner after Tenant’s receipt of written notice. Tenant shall
reimburse Landlord upon demand, as Additional Rent, for all costs incurred by
Landlord in performing any such repair for the account of Tenant, together with
an amount equal to ten percent (10%) of such costs to reimburse Landlord for its
administration and managerial effort. Except as specifically set forth in this
Lease, Landlord shall have no obligation whatsoever to maintain or repair the
Leased Premises or the Project. The parties intend that the terms of this Lease
govern their respective maintenance and repair obligations. Tenant expressly
waives the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease with respect to such obligations or
which affords Tenant the right to make repairs at the expense of Landlord or
terminate this Lease by reason of the condition of the Leased Premises or any
needed repairs.

Article 5.

Tenant’s Covenants

5.1 Payments by Tenant. Tenant shall pay Rent at the times and in the manner
provided in this Lease. All obligations of Tenant hereunder to make payments to
Landlord shall constitute Rent and failure to pay the same when due shall give
rise to the rights and remedies provided for in Section 7.8. If Tenant consists
of more than one person or entity, the obligations imposed under this Lease upon
all such persons or entities shall be joint and several.

5.2 Tenant Improvements. Any initial tenant improvements to be made by Tenant,
if any, shall be installed and constructed pursuant to Exhibit B and all
applicable terms under this Lease.

5.3 Taxes on Personal Property. In addition to, and wholly apart from its
obligation to pay Tenant’s Proportionate Share of Basic Operating Costs and
Tenant’s Proportionate Share of Property Taxes, Tenant shall be responsible for,
and shall pay prior to delinquency, all taxes or governmental service fees,
possessory interest taxes, fees or charges in lieu of any such taxes, capital
levies, and any other charges imposed upon, levied with respect to, or assessed
against Tenant’s personal property, and on its interest pursuant to this Lease.
To the extent that any such taxes are not separately assessed or billed to
Tenant, Tenant shall pay the amount thereof as invoiced to Tenant by Landlord.

 

- 10 -



--------------------------------------------------------------------------------

5.4 Repairs by Tenant. Tenant shall be obligated to maintain and repair, at
Tenant’s sole cost and expense, the Leased Premises (including Tenant’s personal
property, trade fixtures and any equipment, systems, improvements or alterations
installed by or on behalf of Tenant) and every part thereof (other than elements
of the Leased Premises to be maintained and repaired by Landlord as expressly
set forth in this Lease), to keep the same at all times in good order, condition
and repair, and, upon expiration of the Term, to surrender the same to Landlord
in the same condition as on the Term Commencement Date, reasonable wear and
tear, taking by condemnation, and damage by casualty not caused by Tenant, its
agents, employees, contractors, invitees and licensees excepted. Tenant’s
obligations shall include, without limitation, the obligation to maintain and
repair all walls, floors, ceilings and fixtures and to repair all damage caused
by Tenant, its agents, employees, contractors, invitees and others using the
Leased Premises with Tenant’s expressed or implied permission. At Landlord’s
option, but without obligation to do so, Landlord may perform the work of
maintenance and repair constituting Tenant’s obligation under this Section 5.4
at Tenant’s sole cost and expense and as an extra service to be rendered
pursuant to Section 4.2(e). Any work of repair and maintenance performed by or
for the account of Tenant by persons other than Landlord shall be performed by
contractors or subcontractors approved by Landlord and in accordance with
procedures Landlord shall from time to time reasonably establish. Tenant shall
give Landlord prompt notice of any damage to or defective condition in any part
of the Building’s mechanical, electrical, plumbing, life safety or other system
servicing, located in or passing through the Leased Premises.

5.5 Waste. Tenant shall not commit or allow any waste or damage to be committed
in any portion of the Leased Premises or the Project.

5.6 Assignment or Sublease.

(a) Except as expressly provided in this Section 5.6(a) below, Tenant shall not
voluntarily or by operation of law assign, transfer, mortgage or otherwise
transfer or encumber (collectively “Transfer”) or sublet all or any part of
Tenant’s interest in this Lease or in the Leased Premises without Landlord’s
prior written consent given under and subject to the terms of this Section 5.6.
Notwithstanding anything to the contrary in this Lease, Tenant may, without
Landlord’s prior written consent and without constituting an assignment or
sublease hereunder, sublet the Premises or assign this Lease to (a) an entity
controlling, controlled by or under common control with Tenant, (b) an entity
related to Tenant by merger, consolidation or reorganization, or (c) a purchaser
of substantially all of Tenant’s assets (each, a “Permitted Transferee”);
provided that: (i) at least thirty (30) days prior to such assignment or
sublease, Tenant delivers to Landlord a reasonably detailed description of the
Permitted Transferee and the financial statements and other financial and
background information of the Permitted Transferee; (ii) in the case of an
assignment, the Permitted Transferee assumes, in full, the obligations of Tenant
under this Lease (or in the case of a sublease, the sublessee of a portion of
the Premises or Term assumes, in full, the obligations of Tenant with respect to
such portion) pursuant to an assignment and assumption agreement (or a sublease,
as applicable) reasonably acceptable to Landlord, a fully executed copy of which
is delivered to Landlord within thirty (30) days following the effective date of
such assignment or subletting; (iii) Tenant remains fully liable under this
Lease; (iv) the use of the Premises is pursuant to Section 1.16 of this Lease;
(v) such transaction is not entered into as a subterfuge to avoid the
restrictions and provisions of this Section 5.6 and will not violate any
exclusive use covenant to which Landlord is bound; (vi) with respect to a
subletting only, Tenant and such Permitted Transferee execute Landlord’s
standard consent to sublease form; and (vii) Tenant is not in default under this
Lease.

(b) If Tenant desires to Transfer this Lease or any interest herein or sublet
the Leased Premises or any part thereof, Tenant shall give Landlord a request
for consent to such transaction, in writing. Tenant’s written request for
consent shall specify the date the proposed Transfer or sublease would be
effective and be accompanied by information pertinent to Landlord’s
determination as to the financial and operational responsibility and
appropriateness of the proposed assignee or subtenant, including, without
limitation, its name, business and financial condition, financial details of the
proposed transfer, the intended use (including any modification) of the Leased
Premises, and exact copies of all of the proposed agreement(s) between Tenant
and the proposed assignee or subtenant. Tenant shall promptly provide Landlord
with (i) such other or additional

 

- 11 -



--------------------------------------------------------------------------------

information or documents reasonably requested (within ten (10) days after
receiving Tenant’s consent request) by Landlord, and (ii) an opportunity to meet
and interview the proposed assignee or subtenant, if requested by Landlord.

(c) Landlord shall have a period of thirty (30) days following such interview
and receipt of all such additional information (or thirty (30) days from the
date of Tenant’s original notice if Landlord does not request additional
information or an interview) within which to notify Tenant in writing that
Landlord elects either (i) to terminate this Lease as to the space so affected
as of the effective date of the proposed Transfer or sublease specified by
Tenant, in which event Landlord and Tenant will be relieved of all further
obligations hereunder as to such space as of such date, other than those
obligations which survive termination of the Lease, (ii) refuse consent
(provided, if Landlord should fail to notify Tenant in writing of such election
within such 30-day period, Landlord shall be deemed to have elected to refuse
consent), or (iii) to permit Tenant to Transfer this Lease or sublet such space
to the proposed transferee. Landlord’s consent to the proposed Transfer or
sublease shall not be unreasonably withheld, conditioned or delayed so long as
the use of the Leased Premises by such proposed assignee or subtenant would be a
Permitted Use, the proposed assignee or subtenant is of sound and sufficient
financial condition and has an acceptable credit history as determined by
Landlord in its absolute and sole discretion, the business experience and
quality of business operations of the proposed assignee or subtenant is
comparable to Tenant, the reputation of the proposed assignee or subtenant
(including any principals, members, partners or shareholders of such assignee or
subtenant) is acceptable to Landlord in its absolute and sole discretion, the
proposed assignee or subtenant executes such reasonable assumption documentation
as Landlord shall require, and the proposed assignee or subtenant is not
(x) already a tenant in the Building or (y) a party with whom Landlord has been
discussing the leasing of space in the Building. In the event all or any one of
the foregoing conditions are not satisfied (without limiting other factors that
may be imposed by Landlord in connection with a requested Transfer or sublease),
Landlord shall be considered to have acted reasonably if it withholds its
consent. Without in any manner limiting the rights of Landlord, following any
such termination by Landlord as permitted above, Landlord may lease the affected
portion of the Leased Premises to the prospective assignee or subtenant proposed
by Tenant, without liability to Tenant. Failure by Landlord to approve a
proposed subtenant or assignee shall not cause a termination of this Lease.
Tenant acknowledges and agrees that the provision of this Section 5.6 are not
unreasonable standards or conditions for purposes of Section 1951.4 of the
California Civil Code, as amended from time to time, under bankruptcy laws, or
for any other purpose.

(d) In the event Tenant shall request the consent of Landlord to any Transfer or
subletting hereunder, Tenant shall pay Landlord a non-refundable processing fee
of $1,250.00 and shall reimburse Landlord for all of Landlord’s reasonable
out-of-pocket costs and expenses, including attorneys’ fees, incurred in
connection therewith. All such fees shall be deemed Additional Rent under this
Lease.

(e) Any rent or other consideration realized by Tenant under any such Transfer
or sublease in excess of the Rent payable hereunder paid by Tenant, shall be
divided and paid as follows: fifty percent (50%) to Landlord and fifty percent
(50%) to Tenant.

(f) A change in the control of Tenant shall constitute an assignment requiring
Landlord’s consent. The transfer, on a cumulative basis, of twenty-five percent
(25%) or more of the voting control of Tenant or of the beneficial ownership of
Tenant shall constitute a change in control for this purpose.

(g) The consent of Landlord to any Transfer or subletting shall not constitute a
consent to any subsequent Transfer or subletting by Tenant or to any subsequent
or successive Transfer or subletting by the assignee or subtenant.

(h) No Transfer or subletting by Tenant shall relieve Tenant of any obligation
under this Lease. In the event of default by an assignee or subtenant of Tenant
or any successor of Tenant in the performance of any of the terms hereof,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such assignee, subtenant or successor. Any Transfer or
subletting made without Landlord’s consent or

 

- 12 -



--------------------------------------------------------------------------------

which conflicts with the provisions hereof shall be void and, at Landlord’s
option, shall constitute a default under this Lease.

5.7 Alterations, Additions and Improvements.

(a) Tenant shall not make or allow to be made any alterations, additions or
improvements in or to the Leased Premises without first obtaining the written
consent of Landlord. Landlord’s consent will not be unreasonably withheld with
respect to proposed alterations, additions and/or improvements which (i) comply
with the CC&R’s and all applicable laws, ordinances, rules and regulations;
(ii) are compatible with and does not adversely affect the Building and its
mechanical, telecommunication, electrical, HVAC and life safety systems;
(iii) will not affect the structural or exterior portions of the Building;
(iv) will not interfere with the use and occupancy of any other portion of the
Building by any other tenant, its employees or invitees; (v) will not trigger
any additional costs to Landlord, and (vi) cost less than Ten Thousand Dollars
($10,000.00). Specifically, but without limiting the generality of the
foregoing, Landlord’s right of consent shall encompass plans and specifications
for the proposed alterations or additions, construction means and methods, the
identity of any contractor or subcontractor to be employed on the work of
alterations or additions, and the time for performance of such work. Tenant
shall supply to Landlord any additional documents and information requested by
Landlord in connection with Tenant’s request for consent hereunder.

(b) Any consent given by Landlord under this Section 5.7 shall be deemed
conditioned upon: (i) Tenant’s acquiring all applicable permits required by
governmental authorities; (ii) Tenant’s furnishing to Landlord copies of such
permits, together with copies of the approved plans and specifications, prior to
commencement of the work thereon; and (iii) the compliance by Tenant with the
conditions of all applicable permits and approvals in a prompt and expeditious
manner. Tenant shall pay all reasonable out-of-pocket costs incurred by Landlord
in the evaluation of the plans and specifications, including, but not limited
to, Landlord’s general contractor’s, architects’ and engineers’ fees. In
addition, as a condition to Landlord’s granting of its consent to any
alterations, additions, or improvements, Landlord shall have the right to
(1) require that such work be performed by Landlord’s designated contractors and
subcontractors, or (if Landlord does not so require that such work be performed
by Landlord’s designated contractors and subcontractors) Landlord shall have the
right to approve the contractor and subcontractors performing such alterations,
additions, or improvements, such approval not to be unreasonably withheld or
delayed (provided that in any event Building standard subcontractors shall be
used for work on Building roof, exterior, mechanical and utility systems), and
(2) require that Tenant furnish assurances satisfactory to Landlord that all
contractors and subcontractors who will perform such work have in force all
insurance required under Section 7.3, and such other insurance as Landlord
reasonably deems necessary to supplement the insurance coverage provided for in
Section 7.3. In the event Landlord elects to have any alterations, additions, or
improvements to the Leased Premises performed by Landlord’s designated
contractors and subcontractors, Landlord shall be entitled to charge Tenant a
five percent (5%) administration fee in addition to the actual costs of labor
and materials provided. Such costs and fees shall be deemed Additional Rent
under this Lease, and may be charged and payable prior to commencement of the
work.

(c) Tenant shall provide Landlord with not less than fifteen (15) days prior
written notice of commencement of the work so as to enable Landlord to post and
record appropriate notices of non-responsibility. All alterations and additions
permitted hereunder shall be made and performed by Tenant without cost or
expense to Landlord and in strict accordance with plans and specifications
approved by Landlord. Tenant shall pay the contractors, subcontractors and
suppliers all amounts due to them when due and keep the Leased Premises and the
Project free from any and all mechanics’, materialmen’s and other liens and
claims arising out of any work performed, materials furnished or obligations
incurred by or for Tenant. Landlord may require, at its sole option, that Tenant
provide to Landlord, at Tenant’s expense, a lien and completion bond in an
amount equal to the total estimated cost of any alterations, additions or
improvements to be made in or to the Leased Premises, to protect Landlord
against any liability for mechanics’, materialmen’s and other liens and claims,
and to ensure timely completion of the work. Any mechanics’ liens filed against
the Leased Premises or against the Building or the Project for work claimed to
have been done for, or materials claimed to have been furnished to, Tenant will
be

 

- 13 -



--------------------------------------------------------------------------------

discharged by Tenant, by bond or otherwise, within thirty (30) days after the
filing thereof, at Tenant’s sole cost and expense.

(d) Any and all alterations, additions or improvements made to the Leased
Premises by Tenant shall become the property of Landlord upon installation and
shall be surrendered to Landlord without compensation to Tenant upon the
termination of this Lease by lapse of time or otherwise unless (i) Landlord
conditioned its approval of such alterations, additions or improvements on
Tenant’s agreement to remove them, or (ii) if Tenant did not provide a Removal
Determination Request (as defined below), Landlord notifies Tenant prior to (or
promptly after) the Term Expiration Date that the alterations, additions and/or
improvements must be removed, in which case Tenant shall, by the Term Expiration
Date, remove such alterations, additions and improvements, repair any damage
resulting from such removal and restore the Leased Premises to their condition
existing prior to the date of installation of such alterations, additions and
improvements, ordinary wear and tear excepted. Prior to making any alterations,
additions or improvements to the Leased Premises, Tenant may make a written
request that Landlord determine in advance whether or not Tenant must remove
such alterations, additions or improvements on or prior to the Term Expiration
Date or any earlier termination of this Lease (“Removal Determination Request”).
Notwithstanding anything to the contrary set forth above, this clause shall not
apply to movable equipment or furniture owned by Tenant. Tenant shall repair at
its sole cost and expense all damage caused to the Leased Premises and the
Project by removal of Tenant’s movable equipment or furniture and such other
alterations, additions and improvements as Tenant shall be required or allowed
by Landlord to remove from the Leased Premises.

(e) All alterations, additions and improvements permitted under this Section 5.7
shall be constructed diligently, in a good and workmanlike manner with new, good
and sufficient materials and in compliance with the CC&R’s and all applicable
laws, ordinances, rules and regulations (including, without limitation, building
codes and those related to accessibility and use by individuals with
disabilities, including, but not limited to the ADA). Tenant shall, promptly
upon completion of the work, furnish Landlord with “as built” drawings for any
alterations, additions or improvements performed under this Section 5.7.

(f) Tenant shall have the right to install a wireless intranet, internet, and
communications network (also known as “Wi-Fi”) within the Leased Premises for
the use of Tenant and its employees (the “Network”) subject to this subsection
and all the other clauses of this Lease as are applicable. Tenant shall not
solicit, suffer, or permit other tenants or occupants of the Building to use the
Network or any other communications service, including, without limitation, any
wired or wireless internet service that passes through, is transmitted through,
or emanates from the Leased Premises. Tenant agrees that Tenant’s communications
equipment and the communications equipment of Tenant’s service providers located
in or about the Leased Premises, including, without limitation, any antennas,
switches, or other equipment (collectively, “Tenant’s Communications Equipment”)
shall be of a type and, if applicable, a frequency that will not cause radio
frequency, electromagnetic, or other interference to any other party or any
equipment of any other party including, without limitation, Landlord, other
tenants, or occupants of the Building or any other party. In the event that
Tenant’s Communications Equipment causes or is believed to cause any such
interference, upon receipt of notice from Landlord of such interference, Tenant
will take all steps necessary, at Tenant’s sole cost and expense, to correct and
eliminate the interference. If the interference is not eliminated within 24
hours (or a shorter period if Landlord believes a shorter period to be
appropriate) then, upon request from Landlord, Tenant shall shut down the
Tenant’s Communications Equipment pending resolution of the interference, with
the exception of intermittent testing upon prior notice to and with the approval
of Landlord.

5.8 Compliance With Laws and Insurance Standards. Tenant shall not occupy or
use, or permit any portion of the Leased Premises to be occupied or used in a
manner that violates any applicable law, ordinance, rule, regulation, order,
permit, covenant, easement or restriction of record, or the recommendations of
Landlord’s engineers or consultants, relating in any manner to the Project, or
for any business or purpose which is disreputable, objectionable or productive
of fire hazard. Tenant shall not do or permit anything to be done which would
result in the cancellation, or in any way increase the cost, of the property
insurance coverage on the

 

- 14 -



--------------------------------------------------------------------------------

Project and/or its contents. If Tenant does or permits anything to be done which
increases the cost of any insurance covering or affecting the Project, then
Tenant shall reimburse Landlord, upon demand, as Additional Rent, for such
additional costs. Landlord shall deliver to Tenant a written statement setting
forth the amount of any such insurance cost increase and showing in reasonable
detail the manner in which it has been computed. Tenant shall, at Tenant’s sole
cost and expense, comply with all laws, ordinances, rules, regulations and
orders (state, federal, municipal or promulgated by other agencies or bodies
having or claiming jurisdiction) related to the use, condition or occupancy of
the Leased Premises now in effect or which may hereafter come into effect
including, but not limited to, (a) accessibility and use by individuals with
disabilities, and (b) environmental conditions in, on or about the Leased
Premises. If anything done by Tenant in its use or occupancy of the Leased
Premises shall create, require or cause imposition of any requirement by any
public authority for structural or other upgrading of or alteration or
improvement to the Project, Tenant shall, at Landlord’s option, either perform
the upgrade, alteration or improvement at Tenant’s sole cost and expense or
reimburse Landlord upon demand, as Additional Rent, for the cost to Landlord of
performing such work. The judgment of any court of competent jurisdiction or the
admission by Tenant in any action against Tenant, whether Landlord is a party
thereto or not, that Tenant has violated any law, ordinance, rule, regulation,
order, permit, covenant, easement or restriction shall be conclusive of that
fact as between Landlord and Tenant.

5.9 No Nuisance; No Overloading. Tenant shall use and occupy the Leased
Premises, and control its agents, employees, contractors, subcontractors,
invitees and visitors in such manner so as not to create any nuisance, or
interfere with, annoy or disturb (whether by noise, odor, vibration or
otherwise) any other tenant or occupant of the Project or Landlord in its
operation of the Project. Tenant shall not place or permit to be placed any
loads upon the floors, walls or ceilings in excess of the maximum designed load
specified by Landlord or which might damage the Leased Premises, the Building,
or any portion thereof.

5.10 Furnishing of Financial Statements; Tenant’s Representations. In order to
induce Landlord to enter into this Lease, Tenant agrees that it shall promptly
furnish Landlord, from time to time, within ten (10) business days of receipt of
Landlord’s written request therefor, with financial statements in form and
substance reasonably satisfactory to Landlord reflecting Tenant’s current
financial condition. Tenant represents and warrants that all financial
statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all material
respects.

5.11 Entry by Landlord. Landlord, its employees, agents and consultants, shall
have the right to enter the Leased Premises at any time, in cases of an
emergency, and otherwise at reasonable times after reasonable advance notice to
Tenant (which notice may be telephonic, via email, or in person) to inspect the
same, to clean, to perform such work as may be permitted or required under this
Lease, to make repairs to or alterations of the Leased Premises or other
portions of the Project or other tenant spaces therein, to deal with
emergencies, to post such notices as may be permitted or required by law to
prevent the perfection of liens against Landlord’s interest in the Project, to
show the Leased Premises to prospective tenants, purchasers, encumbrancers or
others, or for any other purpose as Landlord may deem reasonably necessary or
desirable. Tenant shall not be entitled to any abatement of Rent or damages by
reason of the exercise of any such right of entry or performance of any such
work by Landlord.

5.12 Nondisturbance and Attornment.

(a) This Lease and the rights of Tenant hereunder shall be subject and
subordinate to the lien of any deed of trust, mortgage, ground lease or other
hypothecation or security instrument (collectively, “Security Device”) now or
hereafter placed upon, affecting or encumbering the Building, Project or any
part thereof or interest therein, and to any and all advances made thereunder,
interest thereon or costs incurred and any modifications, renewals, supplements,
consolidations, replacements and extensions thereof. Without the consent of
Tenant, the holder of any such Security Device or the beneficiary thereunder
shall have the right to elect to be subject and subordinate to this Lease, such
subordination to be effective upon such terms and conditions as such holder or
beneficiary may direct which are not inconsistent with the provisions hereof.
Tenant agrees to attorn to

 

- 15 -



--------------------------------------------------------------------------------

and recognize as the Landlord under this Lease the holder or beneficiary under a
Security Device or any other party that acquires ownership of the Leased
Premises by reason of a foreclosure or sale under any Security Device (or deed
in lieu thereof). The new owner following such foreclosure, sale or deed shall
not be (i) liable for any act or omission of any prior landlord or with respect
to events occurring prior to acquisition of ownership; (ii) subject to any
offsets or defenses which Tenant might have against any prior landlord;
(iii) bound by prepayment of more than one (1) month’s Rent; or (iv) liable to
Tenant for any security deposit not actually received by such new owner. Tenant
covenants and agrees to execute (and acknowledge if required by Landlord, any
lender or ground lessor) and deliver, within ten (10) days of a written demand
or request by Landlord and in the form reasonably requested by Landlord, ground
lessor, mortgagee or beneficiary, any additional documents evidencing the
priority or subordination of this Lease with respect to any such ground leases
or underlying leases or the lien of any such mortgage or deed of trust.

(b) Tenant shall not unreasonably withhold its consent to changes or amendments
to this Lease requested by the holder of a Security Device so long as these
changes do not alter the basic business terms of this Lease or otherwise
materially diminish any rights or materially increase any obligations of Tenant
hereunder. If, within ten (10) days after notice from Landlord, Tenant fails or
refuses to execute with Landlord the amendment(s) to this Lease accomplishing
the change(s) or amendment(s) which are requested by such holder, Landlord, at
its sole option, shall have the right to immediately terminate this Lease.

5.13 Estoppel Certificate. Within ten (10) days following Landlord’s request,
Tenant shall execute, acknowledge and deliver written estoppel certificates
addressed to (i) any mortgagee or prospective mortgagee of Landlord, or (ii) any
purchaser or prospective purchaser of all or any portion of, or interest in, the
Project, on a form specified by Landlord, certifying as to such facts (if true)
and agreeing to such notice provisions and other matters as such mortgagee(s) or
purchaser(s) may reasonably require, including, without limitation, the
following: (a) that this Lease is unmodified and in full force and effect (or in
full force and effect as modified, and stating the modifications); (b) the
amount of, and date to which Rent and other charges have been paid in advance;
(c) the amount of any Security Deposit; and (d) acknowledging that Landlord is
not in default under this Lease (or, if Landlord is claimed to be in default,
stating the nature of the alleged default). Any such estoppel certificate may be
relied upon by any such mortgagee or purchaser. Failure by Tenant to execute and
deliver any such estoppel certificate within the time requested shall, at
Landlord’s election, constitute a default hereunder and shall be conclusive upon
Tenant that (1) this Lease is in full force and effect and has not been modified
except as represented by Landlord; (2) not more than one month’s Rent has been
paid in advance; and (3) Landlord is not in default under this Lease.

5.14 Security Deposit. Concurrently with the execution hereof, Tenant shall pay
to Landlord the agreed upon Security Deposit as security for the full and
faithful performance of Tenant’s obligations under this Lease. If at any time
during the Term, Tenant shall be in default in the payment of Rent or in default
for any other reason, Landlord may use, apply or retain all or part of the
Security Deposit for payment of any amount due to Landlord or to cure such
default or to reimburse or compensate Landlord for any liability, loss, cost,
expense or damage (including attorneys’ fees) which Landlord may suffer or incur
by reason of Tenant’s defaults. If Landlord uses or applies all or any part of
the Security Deposit, Tenant shall, on demand, pay to Landlord a sum sufficient
to restore the Security Deposit to the full amount required by this Lease. Upon
expiration of the Term or earlier termination of this Lease and after Tenant has
vacated the Leased Premises, Landlord shall return the Security Deposit to
Tenant, reduced by such amounts as may be required by Landlord to remedy
defaults on the part of Tenant in the payment of Rent, to repair damages to the
Leased Premises caused by Tenant and to clean the Leased Premises. The portion
of the deposit not so required shall be paid over to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest in this Lease) within thirty
(30) days after expiration of the Term or earlier termination hereof. Landlord
shall hold the Security Deposit for the foregoing purposes; provided, however,
that Landlord shall have no obligation to segregate the Security Deposit from
its general funds or to pay interest in respect thereof. No part of the Security
Deposit shall be considered to be held in trust, or to be prepayment of any
monies to be paid by Tenant under this Lease. Tenant hereby waives (i) the
protections of Section 1950.7 of the California Civil Code, as it may hereafter
be amended and any and all other laws, rules and

 

- 16 -



--------------------------------------------------------------------------------

regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”), and (ii) any and all rights, duties and obligations either party
may now or, in the future, will have relating to or arising from the Security
Deposit Laws. Notwithstanding anything to the contrary herein, the Security
Deposit may be retained and applied by Landlord (a) to offset Rent which is
unpaid either before or after termination of this Lease, and (b) against other
damages suffered by Landlord before or after termination of this Lease. If
Landlord sells its interest in the Project (or any portion thereof) during the
Term hereof and deposits with the purchaser thereof the then unappropriated
funds deposited by Tenant as aforesaid, Landlord shall be discharged from any
further liability with respect to such Security Deposit.

5.15 Surrender.

(a) Subject to the provisions of Section 5.7 hereof, on the Term Expiration Date
(or earlier termination of this Lease), Tenant shall quit and surrender
possession of the Leased Premises to Landlord in as good order and condition as
they were in on the Term Commencement Date, reasonable wear and tear, casualty
damage, taking by condemnation and damage by casualty not caused by Tenant, its
agents, employees, contractors, subcontractors, invitees and licensees excepted.
Reasonable wear and tear shall not include any damage or deterioration that
would have been prevented by good maintenance practice or by Tenant performing
all of its obligations under this Lease. Tenant shall, without cost to Landlord,
remove all furniture, equipment, trade fixtures, debris and articles of personal
property owned by Tenant in the Leased Premises, and shall repair any damage to
the Project resulting from such removal. Any such property not removed by Tenant
by the Term Expiration Date (or earlier termination of this Lease) shall be
considered abandoned, and Landlord may remove any or all of such items and
dispose of same in any lawful manner or store same in a public warehouse or
elsewhere for the account and at the expense and risk of Tenant. If Tenant shall
fail to pay the cost of storing any such property after storage for thirty
(30) days or more, Landlord may sell any or all of such property at public or
private sale, in such manner and at such times and places as Landlord may deem
proper, without notice to or demand upon Tenant. Landlord shall apply the
proceeds of any such sale as follows: first, to the costs of such sale; second,
to the costs of storing any such property; third, to the payment of any other
sums of money which may then or thereafter be due to Landlord from Tenant under
any of the terms of this Lease; and fourth, the balance, if any, to Tenant.

(b) In addition, on the Term Expiration Date (or earlier termination of this
Lease), Tenant shall remove, at its sole cost and expense, all of Tenant’s
telecommunications lines and cabling installed by Tenant, including, without
limitation, any such lines and cabling installed in the plenum or risers of the
Building in compliance with the National Electrical Code (collectively, “Wires”)
and repair all damage caused thereby and restore the Leased Premises or the
Building, as the case may be, to their condition existing prior to the
installation of the Wires (“Wire Restoration Work”). Landlord, at its option,
may perform such Wire Restoration Work at Tenant’s sole cost and expense. In the
event that Tenant fails to perform the Wire Restoration Work or refuses to pay
all costs of the Wire Restoration Work (if performed by Landlord) within ten
(10) days of Tenant’s receipt of Landlord’s notice requesting Tenant’s
reimbursement for or payment of such costs or otherwise fails to comply with the
provisions of this Section, Landlord may apply all or any portion of the
Security Deposit toward the payment of any costs or expenses relative to the
Wire Restoration Work or Tenant’s obligations under this Section. The retention
or application of such Security Deposit (if any) by Landlord pursuant to this
Section does not constitute a limitation on or waiver of Landlord’s right to
seek further remedy under law or equity. The provisions of this Section shall
survive the expiration or sooner termination of this Lease.

5.16 Tenant’s Remedies. Landlord shall not be deemed in breach of this Lease
unless Landlord fails within a reasonable time to perform an obligation required
to be performed by Landlord. For purposes of this Section 5.16, a reasonable
time shall in no event, be less than thirty (30) days after receipt by Landlord,
and by the holders of any ground lease, deed of trust or mortgage covering the
Leased Premises whose name and address shall have been furnished Tenant in
writing for such purpose, of written notice specifying wherein such obligation
of Landlord has not been performed; provided, however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days after such notice
are reasonably required for its performance, then Landlord

 

- 17 -



--------------------------------------------------------------------------------

shall not be in breach of this Lease if performance is commenced within said
thirty (30)-day period and thereafter diligently pursued to completion. If
Landlord fails to cure such default within the time provided for in this Lease,
the holder of any such ground lease, deed of trust or mortgage shall have an
additional thirty (30) days to cure such default; provided that if such default
cannot reasonably be cured within that thirty (30) day period, then such holder
shall have such additional time to cure the default as is reasonably necessary
under the circumstances. Tenant shall look solely to Landlord’s interest in the
Project for recovery of any judgment from Landlord. Neither Landlord nor any of
its trustees, shareholders, members, partners (whether general or limited),
asset managers, property managers, beneficiaries, directors, officers, agents,
employees, contractors or representatives shall ever be personally liable for
any such judgment. Any lien obtained to enforce any such judgment and any levy
of execution thereon shall be subject and subordinate to any lien, deed of trust
or mortgage to which Section 5.12 applies or may apply. Notwithstanding any
contrary provision contained in this Lease, neither Landlord nor any of its
trustees, shareholders, members, partners (whether general or limited), asset
managers, property managers, beneficiaries, directors, officers, agents,
employees, contractors or representatives shall be liable under any
circumstances for any indirect or consequential damages or any injury or damage
to, or interference with, Tenant’s business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring. Tenant shall not
have the right to terminate this Lease or withhold, reduce or offset any amount
against any payments of Rent due and payable under this Lease by reason of a
breach of this Lease by Landlord.

5.17 Rules and Regulations. Tenant shall comply with the rules and regulations
for the Project attached as Exhibit D and such reasonable amendments thereto as
Landlord may adopt from time to time with prior notice to Tenant.

5.18 CC&R’s. Tenant acknowledges that the Leased Premises and the Project are
subject and subordinate to all matters of record as of the date of this Lease
including, but not limited to that certain Declaration of Establishment of
Covenants, Conditions and Restrictions on Bayhill: The San Francisco Airport
Office Center recorded on December 20, 1971 at Book 6064, Page 710 as Instrument
No. 73645-AE, as amended by that certain First Amendment to Declaration of
Establishment of Covenants, Conditions and Restrictions on Bayhill: The San
Francisco Airport Office Center recorded on February 13, 1996 as Instrument
No. 96016416, and as amended by that certain Second Amendment to Declaration of
Establishment of Covenants, Conditions and Restrictions on Bayhill: The San
Francisco Airport Office Center recorded on March 26, 1998 as Instrument
No. 98040836, all in the official records of San Mateo County, California
(collectively, the “CC&R’s”). Landlord may modify the CC&R’s in accordance with
the terms of the CC&R’s without Tenant’s prior written approval, except that no
such modification shall materially increase any of Tenant’s obligations or
materially decrease any of Tenant’s rights or Landlord’s obligations under this
Lease or the CC&R’s.

Article 6.

Environmental Matters

6.1 Hazardous Materials Prohibited.

(a) Tenant shall not cause or permit any Hazardous Material (as defined in
Section 6.1(c) below) to be brought, kept, used, generated, released or disposed
in, on, under or about the Leased Premises or the Project by Tenant, its agents,
employees, contractors, subcontractors, licensees or invitees (collectively,
“Tenant’s Representatives”); provided, however, that Tenant may use, store and
dispose of, in accordance with applicable Laws, limited quantities of standard
office and janitorial supplies, but only to the extent reasonably necessary for
Tenant’s operations in the Leased Premises. Tenant hereby indemnifies Landlord
from and against (i) any breach by Tenant of the obligations stated in the
preceding sentence, (ii) any breach of the obligations stated in Section 6.1(b)
below, or (iii) any claims or liability resulting from Tenant’s use of Hazardous
Materials. Tenant hereby agrees to defend and hold Landlord harmless from and
against any and all claims, liability, losses, damages, costs and/or expenses
(including, without limitation, diminution in value of the Project, or any
portion

 

- 18 -



--------------------------------------------------------------------------------

thereof, damages for the loss or restriction on use of rentable or usable space
or of any amenity of the Project, damages arising from any adverse impact on
marketing of space in the Project, and sums paid in settlement of claims, fines,
penalties, attorneys’ fees, consultants’ fees and experts’ fees) which arise
during or after the Term as a result of any breach of the obligations stated in
Sections 6.1(a) or 6.1(b) or otherwise resulting from Tenant’s use of Hazardous
Materials. This indemnification of Landlord by Tenant includes, without
limitation, death of or injury to person, damage to any property or the
environment and costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state or local governmental agency or political subdivision because
of any Hazardous Material present in, on, under or about the Leased Premises or
the Project (including soil and ground water contamination) which results from
such a breach. Without limiting the foregoing, if the presence of any Hazardous
Material in, on, under or about the Leased Premises or the Project caused or
permitted by Tenant results in any contamination of the Leased Premises or the
Project, Tenant shall promptly take all actions at its sole expense as are
necessary to return the same to the condition existing prior to the introduction
of such Hazardous Material; provided that Landlord’s approval of such actions,
and the contractors and/or subcontractors to be used by Tenant in connection
therewith, shall first be obtained. This indemnification of Landlord by Tenant
shall survive the expiration or sooner termination of this Lease.

(b) Tenant covenants and agrees that Tenant shall at all times be responsible
and liable for, and be in compliance with, all federal, state, local and
regional laws, ordinances, rules, codes and regulations, as amended from time to
time (“Governmental Requirements”), relating to health and safety and
environmental matters, arising, directly or indirectly, out of the use of
Hazardous Materials (as defined in Section 6.1(c) below) in the Project. Health
and safety and environmental matters for which Tenant is responsible under this
paragraph include, without limitation (i) notification and reporting to
governmental agencies, (ii) the provision of warnings of potential exposure to
Hazardous Materials to Landlord and Tenant’s agents, employees, licensees,
contractors, subcontractors and others, (iii) the payment of taxes and fees,
(iv) the proper off-site transportation and disposal of Hazardous Materials, and
(v) all requirements, including training, relating to the use of equipment.
Immediately upon discovery of a release of Hazardous Materials, Tenant shall
give written notice to Landlord, whether or not such release is subject to
reporting under Governmental Requirements. The notice shall include information
on the nature and conditions of the release and Tenant’s planned response.
Tenant shall be liable for the cost of any clean-up of the release of any
Hazardous Materials by Tenant or Tenant’s Representatives on the Project.

(c) As used in this Lease, the term “Hazardous Material” means any hazardous or
toxic substance, material or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material” includes, without limitation, any substance,
material or waste which is (i) defined as a “hazardous waste” or similar term
under the laws of the jurisdiction where the Project is located; (ii) designated
as a “hazardous substance” pursuant to Section 311 of the Federal Water
Pollution Control Act (33 U.S.C. § 1317); (iii) defined as a “hazardous waste”
pursuant to Section 1004 of the Federal Resource, Conservation and Recovery Act,
42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903); (iv) defined as a “hazardous
substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601); (v)
hydrocarbons, petroleum, gasoline, crude oil or any products, by-products or
fractions thereof; or (vi) asbestos in any form or condition.

(d) As used in this Article 6, the term “Laws” means any applicable federal,
state or local laws, ordinances, rules or regulations relating to any Hazardous
Material affecting the Project, including, without limitation, the specific
laws, ordinances and regulations referred to in Section 6.1(c) above. References
to specific Laws shall also be references to any amendments thereto and to any
applicable successor Laws.

6.2 Limitations on Assignment and Subletting. In addition to the provisions of
Section 5.6 above, it shall not be unreasonable for Landlord to withhold its
consent to any proposed Transfer or subletting of the Leased Premises if (i) the
proposed transferee’s anticipated use of the Leased Premises involves the
generation, storage, use, treatment, or disposal of Hazardous Material
(excluding standard office and janitorial supplies; in limited

 

- 19 -



--------------------------------------------------------------------------------

quantities as hereinabove provided); (ii) the proposed transferee has been
required by any prior landlord, lender or governmental authority to take
remedial action in connection with Hazardous Material contaminating a property
if the contamination resulted from such transferee’s actions or use of the
property in question; or (iii) the proposed transferee is subject to an
enforcement order issued by any governmental authority in connection with the
generation, storage, use, treatment or disposal of a Hazardous Material.

6.3 Right of Entry. In addition to the provisions of Section 5.11 above,
Landlord, its employees, agents and consultants, shall have the right to enter
the Leased Premises at any time, in case of an emergency, and otherwise during
reasonable hours and upon reasonable notice to Tenant, in order to conduct
periodic environmental inspections and tests to determine whether any Hazardous
Materials are present. The costs and expenses of such inspections shall be paid
by Landlord unless a default or breach of this Lease, violation of Laws or
contamination caused or permitted by Tenant and/or any of Tenant’s
Representatives is found to exist or Landlord has reason to believe such a
default exists. In such event, Tenant shall reimburse Landlord upon demand, as
Additional Rent, for the costs and expenses of such inspections.

6.4 Notice to Landlord. Tenant shall immediately notify Landlord in writing of:
(i) any enforcement, clean-up, removal or other governmental or regulatory
action instituted or threatened regarding the Leased Premises or the Project
pursuant to any Laws; (ii) any claim made or threatened by any person against
Tenant or the Leased Premises relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from or claimed to result from any
Hazardous Material; and (iii) any reports made to or received from any
governmental agency arising out of or in connection with any Hazardous Material
in or removed from the Leased Premises or the Project, including any complaints,
notices, warnings or asserted violations in connection therewith. Tenant shall
also supply to Landlord as promptly as possible, and in any event within three
(3) business days after Tenant first receives or sends the same, copies of all
claims, reports, complaints, notices, warnings, asserted violations or other
communications relating in any way to the Leased Premises or Tenant’s use
thereof.

6.5 Disclosure as to Hazardous Materials. Landlord hereby discloses to Tenant
that previous occupants or others possessed and used or may have possessed and
used office supplies, cleaning products, construction and decorating materials
and other substances in or about the Leased Premises or portions thereof and
which may contain or may have contained Hazardous Materials. In addition:
(i) portions of the Project (including, without limitation, the equipment rooms
and emergency generator areas, if applicable) contain Hazardous Materials of the
kind ordinarily employed in such areas; and (ii) automobiles and other vehicles
operated or parked in the parking and loading dock areas emit substances which
may contain Hazardous Materials. As part of Tenant’s obligations under this
Lease, Tenant agrees to comply with the California “Connelly Act” and other
applicable laws.

Article 7.

Insurance, Indemnity, Condemnation, Damage and Default

7.1 Landlord’s Insurance. Landlord shall secure and maintain policies of
insurance for the Project covering loss of or damage to the Project, including
the Tenant Improvements, if any, but excluding all subsequent alterations,
additions and improvements to the Leased Premises, with loss payable to Landlord
and to the holders of any deeds of trust, mortgages or ground leases on the
Project. Landlord shall not be obligated to obtain insurance for Tenant’s trade
fixtures, equipment, furnishings, machinery or other property. Such policies
shall provide protection against fire and extended coverage perils and such
additional perils as Landlord deems suitable, and with such deductible(s) as
Landlord shall deem reasonably appropriate. Landlord shall further secure and
maintain commercial general liability insurance with respect to the Project in
such amount as Landlord shall determine, such insurance to be in addition to,
and not in lieu of, the liability insurance required to be maintained by Tenant.
Landlord may elect to self-insure for the coverages required under this
Section 7.1. If the annual cost to Landlord for any such insurance exceeds the
standard rates because of the nature of Tenant’s operations, Tenant shall, upon
receipt of appropriate invoices, reimburse Landlord for such increases in cost,

 

- 20 -



--------------------------------------------------------------------------------

which amounts shall be deemed Additional Rent hereunder. Tenant shall not be
named as an additional insured on any policy of insurance maintained by
Landlord.

7.2 Tenant’s Liability Insurance. Tenant (with respect to both the Leased
Premises and the Project) shall secure and maintain, at its own expense, at all
times during the Term (including any early access period), a policy or policies
of commercial general liability insurance with the premiums thereon fully paid
in advance, protecting Tenant and naming Landlord, the holders of any deeds of
trust, mortgages or ground leases on the Project, and Landlord’s representatives
(which term, whenever used in this Article 7, shall be deemed to include
Landlord’s partners, members, asset managers, property managers, trustees,
ancillary trustees, officers, directors, shareholders, beneficiaries, agents,
employees and independent contractors) as additional insureds by endorsement(s)
acceptable to Landlord, in the form specified under Section 7.3(c) below,
providing coverage for claims for bodily injury, personal injury, advertising
injury and property damage (including attorneys’ fees) based upon, involving or
arising out of Tenant’s operations, assumed liabilities or Tenant’s use,
occupancy or maintenance of the Leased Premises and the Common Areas of the
Project. Such insurance shall provide for a minimum amount of Two Million
Dollars ($2,000,000.00) for property damage or injury, bodily injury, or death
of one or more than one person in any one accident or occurrence, with an annual
aggregate limit of at least Three Million Dollars ($3,000,000.00). The coverage
required to be carried shall include fire legal liability, blanket contractual
liability, personal injury liability (libel, slander, false arrest and wrongful
eviction), property damage, medical payments, products liability and completed
operations coverage (as well as owned, non-owned and hired automobile liability
if an exposure exists) and the policy shall contain an exception to any
pollution exclusion which insures damage or injury arising out of heat, smoke or
fumes from a hostile fire. Such insurance shall be written on an occurrence
basis and contain a separation of insureds provision or cross-liability
endorsement acceptable to Landlord. Tenant shall provide Landlord with a
certificate evidencing such insurance coverage. The certificate shall indicate
that the insurance provided specifically recognizes the liability assumed by
Tenant under this Lease and that Tenant’s insurance is primary to and not
contributory (and Tenant shall provide Landlord with evidence of a primary and
non-contributory endorsement) with any other insurance maintained by Landlord,
whose insurance shall be considered excess insurance only. Not more frequently
than every two (2) years, if, in the opinion of any mortgagee of Landlord or of
the insurance broker retained by Landlord, the amount of liability insurance
coverage at that time is not adequate, then Tenant shall increase its liability
insurance coverage as required by either any mortgagee of Landlord or Landlord’s
insurance broker. Whenever, in Landlord’s reasonable judgment, good business
practice or change in conditions indicate a need for additional or different
types of insurance (but in no event greater than the coverage being required of
comparable tenants by comparable landlords of Comparable Buildings [as defined
in Section 8.1]), Tenant shall, within fifteen (15) days of receipt of
Landlord’s request therefor, obtain the insurance at its own expense.

7.3 Tenant’s Additional Insurance Requirements.

(a) Tenant shall secure and maintain, at Tenant’s expense, at all times during
the Term (including any early access period), a commercial property policy,
covering risks of direct physical loss (known as Special Form coverage)
including a replacement cost provision, on all of Tenant’s fixtures,
furnishings, equipment, machinery, merchandise and personal property in the
Leased Premises and on any alterations, additions or improvements made by or for
Tenant upon the Leased Premises, all for the full replacement cost thereof
without deduction for depreciation of the covered items and in amounts that meet
any co-insurance clauses of the policies of insurance. Such insurance shall
insure against those risks customarily covered in an “all risk” policy of
insurance covering physical loss or damage. Tenant shall use the proceeds from
such insurance for the replacement of fixtures, furnishings, equipment and
personal property and for the restoration of any alterations, additions or
improvements to the Leased Premises. In addition, Tenant shall secure and
maintain, at all times during the Term, loss of income, business interruption
and extra expense insurance in such amounts as will reimburse Tenant for direct
or indirect loss of earnings and incurred costs for a minimum period of twelve
(12) months attributable to all perils commonly insured against by prudent
tenants or attributable to prevention of access to the Leased Premises or to the
Building as a result of such perils; such insurance shall be maintained with
Tenant’s property insurance carrier. Further, Tenant shall secure and maintain
at all times during the Term

 

- 21 -



--------------------------------------------------------------------------------

workers’ compensation insurance in such amounts as are required by law,
employer’s liability insurance in the amount of One Million Dollars
($1,000,000.00) per occurrence, and all such other insurance as may be required
by applicable law. In the event Tenant makes any alterations, additions or
improvements to the Leased Premises, prior to commencing any work in the Leased
Premises, Tenant shall secure “builder’s all risk” insurance which shall be
maintained throughout the course of construction, such policy being an all risk
builder’s risk completed value form, in an amount approved by Landlord, but not
less than the total contract price for the construction of such alterations,
additions or improvements and covering the construction of such alterations,
additions or improvements, and such other insurance as Landlord may reasonably
require, it being understood and agreed that all of such alterations, additions
or improvements shall be insured by Tenant pursuant to this Section 7.3
immediately upon completion thereof. Tenant shall provide Landlord with
certificates of all such insurance. The property insurance certificate shall
confirm that the waiver of subrogation required to be obtained pursuant to
Section 7.5 is permitted by the insurer. Tenant shall, at least thirty (30) days
prior to the expiration of any policy of insurance required to be maintained by
Tenant under this Lease, furnish Landlord with an “insurance binder” or other
satisfactory evidence of renewal thereof.

(b) All policies required to be carried by Tenant under this Lease shall be
issued by and binding upon a reputable insurance company of good financial
standing licensed to do business in the State of California with a rating of at
least A-IX or such other rating as may be required by a lender having a lien on
the Project, as set forth in the most current issue of “Best’s Insurance
Reports.” Tenant shall not do or permit anything to be done that would
invalidate the insurance policies referred to in this Article 7. All policies
required to be carried by Tenant under this Article 7 shall contain a waiver of
subrogation endorsement, in favor of Landlord and its affiliated entities, the
property manager for the Building, and the asset manager for the Building, and
shall contain an endorsement or endorsements providing that (i) Landlord and its
affiliated entities, the property manager for the Building, the asset manager
for the Building, and any lender with a deed of trust encumbering the Project or
any part thereof, of whom Landlord has notified Tenant, are included as
additional insureds, (ii) the insurer agrees not to cancel or alter the policy
without at least thirty (30) days’ prior written notice to Landlord and all
named and additional insureds, and (iii) all such insurance maintained by Tenant
is primary, with any other insurance available to Landlord or any other named or
additional insured being excess and non-contributing.

(c) Tenant shall provide evidence of each of the policies of insurance which
Tenant is required to obtain and maintain pursuant to this Lease on or before
the Term Commencement Date (or any early access period, if applicable) and at
least thirty (30) days prior to the expiration of any policy, which evidence
shall be binding upon the insurance carrier, shall be accompanied by a copy of
the ISO Additional Insured Endorsement CG 1185 (or equivalent form(s) acceptable
to Landlord, and affording additional insureds coverage for liability arising
out of both ongoing and completed operations) and, as applicable, and, as to
property insurance, shall be in the form of an “ACORD 28 (10/2003)” evidence of
insurance or other form reasonably acceptable to Landlord. In the event that
Tenant fails to provide evidence of insurance required to be provided by Tenant
under this Lease, prior to commencement of the Term, and thereafter during the
Term, within ten (10) days following Landlord’s written request therefor, and
thirty (30) days prior to the expiration date of any such coverage, Landlord
shall be authorized (but not required) to procure such coverage in the amounts
stated with all costs thereof (plus a fifteen percent (15%) administrative fee)
to be chargeable to Tenant and payable upon written invoice therefor, which
amounts shall be deemed Additional Rent hereunder.

(d) The minimum limits of insurance required by this Lease, or as carried by
Tenant, shall not limit the liability of Tenant nor relieve Tenant of any
obligation hereunder.

7.4 Indemnity and Exoneration.

(a) To the extent not prohibited by law, Landlord and Landlord’s
representatives, partners, shareholders, members, agents, employees, directors,
officers, property managers, asset managers, trustees, successors and assigns
(“Landlord’s Representatives”) shall not be liable for any loss, injury or
damage to person

 

- 22 -



--------------------------------------------------------------------------------

or property of Tenant, Tenant’s agents, employees, contractors, subcontractors,
invitees or any other person, whether caused by theft, fire, act of God, acts of
the public enemy, riot, strike, insurrection, war, court order, requisition or
order of governmental body or authority or which may arise through repair,
alteration or maintenance of any part of the Project or failure to make any such
repair or from any other cause whatsoever, except as expressly otherwise
provided in Sections 7.6 and 7.7. Landlord and Landlord’s Representatives shall
not be liable for any loss, injury or damage arising from any act or omission of
any other tenant or occupant of the Project, nor shall Landlord or Landlord’s
Representatives be liable under any circumstances for damage or inconvenience to
Tenant’s business or for any loss of income or profit therefrom.

(b) Tenant shall indemnify, protect, defend and hold the Project, Landlord and
Landlord’s Representatives, harmless of and from any and all claims, liability,
costs, penalties, fines, damages, injury, judgments, forfeiture, losses
(including without limitation diminution in the value of the Leased Premises) or
expenses (including without limitation attorneys’ fees, consultant fees, testing
and investigation fees, expert fees and court costs) arising out of or in any
way related to or resulting directly or indirectly from (i) the use or occupancy
of the Leased Premises, (ii) the activities of Tenant or Tenant’s
Representatives in or about the Leased Premises or the Project, (iii) any
failure to comply with any applicable law, and (iv) any default or breach by
Tenant in the performance of any obligation of Tenant under this Lease;
provided, however, that the foregoing indemnity shall not be applicable to
claims arising by reason of the active gross negligence or willful misconduct of
Landlord.

(c) Tenant shall indemnify, protect, defend and hold the Project, Landlord and
Landlord’s Representatives, harmless of and from any and all claims, liability,
costs, penalties, fines, damages, injury, judgments, forfeiture, losses
(including without limitation diminution in the value of the Leased Premises) or
expenses (including without limitation attorneys’ fees, consultant fees, testing
and investigation fees, expert fees and court costs) arising out of or in any
way related to or resulting directly or indirectly from work or labor performed,
materials or supplies furnished to or at the request of Tenant or in connection
with obligations incurred by or performance of any work done for the account of
Tenant in the Leased Premises or the Project.

(d) Notwithstanding the foregoing, Tenant shall not have an obligation to
indemnify, protect, defend and hold the Project, Landlord and Landlord’s
Representatives, harmless of and from any and all claims, liability, costs,
penalties, fines, damages, injury, judgments, forfeiture, losses (including
without limitation diminution in the value of the Leased Premises) or expenses
(including without limitation attorneys’ fees, consultant fees, testing and
investigation fees, expert fees and court costs) to the extent such claims,
liability, costs, penalties, fines, damages, injury, judgments, forfeiture,
losses (including without limitation diminution in the value of the Leased
Premises) or expenses (including without limitation attorneys’ fees, consultant
fees, testing and investigation fees, expert fees and court costs) is caused by
the willful misconduct or grossly negligent acts or omissions of Landlord.

(e) The provisions of this Section 7.4 shall survive the expiration or sooner
termination of this Lease. TENANT ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS
THE MEANING AND RAMIFICATIONS OF THE PROVISIONS SET FORTH IN THIS SECTION 7.4
AND FURTHER ACKNOWLEDGES THAT SUCH PROVISIONS WERE SPECIFICALLY NEGOTIATED.

7.5 Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each waives all rights of recovery, claim,
action or cause of action against the other, its agents (including partners,
both general and limited), trustees, officers, shareholders, members, directors,
asset managers, property managers, and employees, for any loss or damage that
may occur to the Leased Premises, or any improvements thereto, or the Project or
any personal property of such party therein, by reason of any cause required to
be insured against under this Lease to the extent of the coverage required,
regardless of cause or origin, including negligence of the other party hereto;
and each party covenants that, to the fullest extent permitted by law, no
insurer shall hold any right of subrogation against such other party. Tenant
shall advise its insurers of the foregoing and such waiver shall be a part of
each policy maintained by Tenant which applies to the Leased Premises, any part
of the Project or Tenant’s use and occupancy of any part thereof.

 

- 23 -



--------------------------------------------------------------------------------

7.6 Condemnation.

(a) If the Leased Premises are taken under the power of eminent domain or sold
under the threat of the exercise of such power (all of which are referred to
herein as “condemnation”), this Lease shall terminate as to the part so taken as
of the date the condemning authority takes title or possession, whichever first
occurs (the “date of taking”). If the Leased Premises or any portion of the
Project is taken by condemnation to such an extent as to render the Leased
Premises untenantable as reasonably determined by Landlord, this Lease shall, at
the option of either party to be exercised in writing within thirty (30) days
after receipt of written notice of such taking, forthwith cease and terminate as
of the date of taking. All proceeds from any condemnation of the Leased Premises
without deduction for any estate or interest of Tenant (including, without
limitation, any award attributable to the value of the remaining Term of this
Lease) shall belong and be paid to Landlord, subject to the rights of any
mortgagee of Landlord’s interest in the Project or the beneficiary of any deed
of trust which constitutes an encumbrance thereon; provided that Tenant shall be
entitled to any compensation separately awarded to Tenant for Tenant’s
relocation expenses or, loss of Tenant’s trade fixtures. If this Lease continues
in effect after the date of taking pursuant to the provisions of this
Section 7.6(a), Landlord shall, to the extent of proceeds received, proceed with
reasonable diligence to repair, at its expense, the remaining parts of the
Project and the Leased Premises to substantially their former condition to the
extent that the same is feasible (subject to reasonable changes which Landlord
shall deem desirable) and so as to constitute a complete and tenantable Project
and Leased Premises. Following a taking, Gross Rent shall thereafter be
equitably adjusted according to the remaining Rentable Area of the Leased
Premises and the Building. Except as hereinafter provided, in the event of any
taking, Landlord shall have the right to all compensation, damages, income, rent
or awards made with respect thereto (collectively an “award”), including any
award for the value of the leasehold estate created by this Lease. No award to
Landlord shall be apportioned and, subject to Tenant’s rights hereinafter
specified, Tenant hereby assigns to Landlord any right of Tenant in any award
made for any taking. So long as such claim will not reduce any award otherwise
payable to Landlord under this Section 7.6, Tenant may seek to recover, at its
cost and expense, as a separate claim, any damages or awards payable on a taking
of the Leased Premises to compensate for the unamortized cost paid by Tenant for
the alterations, additions or improvements, if any, made by Tenant during the
initial improvement of the Leased Premises and for any alterations, or for
Tenant’s personal property taken, or for interference with or interruption of
Tenant’s business (including goodwill), or for Tenant’s removal and relocation
expenses.

(b) In the event of a temporary taking of all or a portion of the Leased
Premises, there shall be no abatement of Rent and Tenant shall remain fully
obligated for performance of all of the covenants and obligations on its part to
be performed pursuant to the terms of this Lease. Landlord and Tenant hereby
waive the provisions of any statutes (including, without limitation,
Section 1265.130 of the California Code of Civil Procedure) or court decisions
which provide a party to a lease with a right to abatement of rent or
termination of the lease when leased property is condemned or taken and agree
that such event shall be exclusively governed by the terms of this Lease.

7.7 Damage or Destruction. In the event of a fire or other casualty in the
Leased Premises, Tenant shall immediately give notice thereof to Landlord. The
following provisions shall then apply:

(a) If the damage is limited solely to the Leased Premises and the Leased
Premises can, in Landlord’s reasonable opinion, be made tenantable with all
damage repaired (excluding Tenant’s personal property, trade fixtures, equipment
and any tenant improvements or alterations installed by or on behalf of Tenant)
within six (6) months from the date of damage, then Landlord shall, to the
extent of available insurance proceeds plus any funds delivered by Tenant to
Landlord for purposes of performing such repairs (as hereinafter provided), be
obligated to rebuild the same to substantially their former condition to the
extent that the same is feasible (subject to reasonable changes which Landlord
shall deem desirable and such changes as may be required by applicable law) and
shall proceed with reasonable diligence to do so and this Lease shall remain in
full force and effect.

(b) If portions of the Project outside the boundaries of the Leased Premises are
damaged or destroyed (whether or not the Leased Premises are also damaged or
destroyed) and the Leased Premises and the Project can, in Landlord’s opinion,
both be made tenantable with all damage repaired (excluding Tenant’s personal
property, trade fixtures, equipment and any tenant improvements or alterations
installed by or on behalf of

 

- 24 -



--------------------------------------------------------------------------------

Tenant) within six (6) months from the date of damage or destruction, and
provided that Landlord determines that it is economically feasible, then
Landlord shall, to the extent of available insurance proceeds plus any funds
delivered by Tenant to Landlord for purposes of performing such repairs (as
hereinafter provided), be obligated to rebuild the same to substantially their
former condition to the extent that the same is feasible (subject to reasonable
changes which Landlord shall deem desirable and such changes as may be required
by applicable law) and shall proceed with reasonable diligence to do so and this
Lease shall remain in full force and effect.

(c) Notwithstanding anything to the contrary contained in Sections 7.7(a) or
7.7(b) above, Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Leased Premises if (i) the cost to repair and restore
the Building is twenty-five percent (25%) or more of the replacement cost of the
entire Building prior to such damage or destruction, or (ii) when any damage
thereto or to the Building occurs during the last eighteen (18) months of the
Term. Under such circumstances, Landlord shall notify Tenant of its decision not
to rebuild within ninety (90) days of such damage, whereupon the Lease shall
terminate as of the date of such notice.

(d) If neither Section 7.7(a) nor 7.7(b) above applies, Landlord shall so notify
Tenant within ninety (90) days after the date of the damage or destruction and
Landlord may terminate this Lease within thirty (30) days after the date of such
notice, such termination notice to be immediately effective; provided, however,
that if Landlord elects to reconstruct the Project and the Leased Premises, such
election to be made at Landlord’s sole option, in which event (i) Landlord shall
notify Tenant of such election within said ninety (90) day period, and
(ii) Landlord shall, to the extent of available insurance proceeds plus any
funds delivered by Tenant to Landlord for purposes of performing such repairs
(as hereinafter provided), proceed with reasonable diligence to rebuild the
Project and the Leased Premises to substantially their former condition to the
extent that the same is feasible (subject to reasonable changes which Landlord
shall deem desirable and such changes as may be required by applicable law) but
excluding Tenant’s personal property, trade fixtures, equipment and any tenant
improvements or alterations installed by or on behalf of Tenant.

(e) During any period when Tenant’s use of the Leased Premises is significantly
impaired by damage or destruction, Base Rent shall abate in proportion to the
degree to which Tenant’s use of the Leased Premises is impaired and Tenant does
not actually use the Leased Premises until such time as the Leased Premises are
made tenantable as reasonably determined by Landlord; provided that no such
rental abatement shall be permitted if the casualty is the result of the
negligence or willful misconduct of Tenant or Tenant’s Representatives.

(f) The proceeds from any insurance paid by reason of damage to or destruction
of the Project or any part thereof insured by Landlord shall belong to and be
paid to Landlord, subject to the rights of any mortgagee of Landlord’s interest
in the Project or the beneficiary of any deed of trust which constitutes an
encumbrance thereon. Tenant shall be responsible at its sole cost and expense
for the repair, restoration and replacement of (i) its fixtures, furnishings,
equipment, machinery, merchandise and personal property in the Leased Premises,
and (ii) its alteration, additions and improvements. In the event of any damage
or destruction of all or any part of the Leased Premises, Tenant agrees to
immediately deliver to Landlord all property insurance proceeds received by
Tenant with respect to any alterations, additions or improvements, but excluding
proceeds for Tenant’s furniture, fixtures, equipment and other personal
property, whether or not this Lease is terminated as permitted in this
Section 7.7, and Tenant hereby assigns to Landlord all rights to receive such
insurance proceeds. If, for any reason (including Tenant’s failure to obtain
insurance for the full replacement cost of any alterations, additions or
improvements from any and all casualties), Tenant fails to receive insurance
proceeds covering the full replacement cost of any alterations, additions or
improvements which are damaged, Tenant will be deemed to have self-insured the
replacement cost of such items, and upon any damage or destruction thereto,
Tenant agrees to immediately pay to Landlord the full replacement cost of such
items, less any insurance proceeds actually received by Landlord from Landlord’s
or Tenant’s insurance with respect to such items.

(g) Landlord’s repair and restoration obligations under this Section 7.7 shall
not impair or otherwise affect the rights and obligations of the parties set
forth elsewhere in this Lease. Subject to Section 7.7(e), Landlord shall not be
liable for any inconvenience or annoyance to Tenant, its employees, agents,
contractors,

 

- 25 -



--------------------------------------------------------------------------------

subcontractors or invitees, or injury to Tenant’s business resulting in any way
from such damage or the repair thereof. Landlord and Tenant agree that the terms
of this Lease shall govern the effect of any damage to or destruction of the
Leased Premises or the Project with respect to the termination of this Lease and
hereby waive the provisions of any present or future statute or law to the
extent inconsistent therewith.

(h) Tenant shall promptly replace or repair, at Tenant’s cost and expense,
Tenant’s movable furniture, equipment, trade fixtures and other personal
property in the Leased Premises which Tenant shall be responsible for insuring
during the Term of this Lease.

(i) [intentionally deleted].

(j) The respective rights and obligations of Landlord and Tenant in the event of
any damage to or destruction of the Leased Premises, or any other portion of the
Building or the Project, are governed exclusively by this Lease. Accordingly,
Tenant hereby waives the provisions of any law to the contrary, including
California Civil Code Sections 1932(2), 1933(4), 1941 and 1942 and any similar
or successor laws and any other laws providing for the termination of a lease
upon destruction of the leased property.

7.8 Default by Tenant.

(a) Events of Default. The occurrence of any of the following shall constitute
an event of default on the part of Tenant:

(1) Abandonment. Vacating the Leased Premises without the intention to reoccupy
same, or abandonment of the Leased Premises for a continuous period in excess of
fifty (50) days;

(2) Nonpayment of Rent. Failure to pay any installment of Rent due and payable
hereunder on the date when payment is due; furthermore, if Tenant shall be
served with a demand for the payment of past due Rent, any payment(s) tendered
thereafter to cure any default by Tenant shall be made only by cashier’s check,
wire-transfer or direct deposit of immediately available funds;

(3) Other Obligations. Failure to perform any obligation, agreement or covenant
under this Lease other than those matters specified in subsections 7.8(a)(1),
7.8(a)(2) or 7.8(a)(12), such failure continuing for a period of fifteen
(15) days after written notice of such failure (or such longer period as is
reasonably necessary to remedy such default (not to exceed sixty (60) days),
provided that Tenant commences the remedy within such fifteen (15)-day period
and continuously and diligently pursues such remedy at all times until such
default is cured);

(4) General Assignment. Any general arrangement or assignment by Tenant for the
benefit of creditors;

(5) Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant, or
the filing of an involuntary petition against Tenant, which involuntary petition
remains undischarged for a period of sixty (60) days. In the event that under
applicable law the trustee in bankruptcy or Tenant has the right to affirm this
Lease and continue to perform the obligations of Tenant hereunder, such trustee
or Tenant shall, within such time period as may be permitted by the bankruptcy
court having jurisdiction, cure all defaults of Tenant hereunder outstanding as
of the date of the affirmance of this Lease and provide to Landlord such
adequate assurances as may be necessary to ensure Landlord of the continued
performance of Tenant’s obligations under this Lease;

(6) Receivership. The appointment of a trustee or receiver to take possession of
all or substantially all of Tenant’s assets or the Leased Premises, where
possession is not restored to Tenant within ten (10) business days;

(7) Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or the Leased Premises, if such attachment
or other seizure remains undismissed or undischarged for a period of ten
(10) business days after the levy thereof;

 

- 26 -



--------------------------------------------------------------------------------

(8) Insolvency. The admission by Tenant in writing of its inability to pay its
debts as they become due; the filing by Tenant of a petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation; the
filing by Tenant of an answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any such proceeding; or, if
within sixty (60) days after the commencement of any proceeding against Tenant
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceeding shall not have been dismissed;

(9) Guarantor. If the performance of Tenant’s obligations under this Lease is
guaranteed: (i) the death of a guarantor; (ii) the termination of a guarantor’s
liability with respect to this Lease other than in accordance with the terms of
such guaranty; (iii) a guarantor’s becoming insolvent or the subject of a
bankruptcy filing; (iv) a guarantor’s refusal to honor the guaranty; or (v) a
guarantor’s breach of its guaranty obligation on an anticipatory breach basis,
and Tenant’s failure, within sixty (60) days following written notice by or on
behalf of Landlord to Tenant of any such event, to provide Landlord with written
alternative assurance or security, which, when coupled with the then existing
resources of Tenant, equals or exceeds the combined financial resources of
Tenant and the guarantor(s) that existed at the time of execution of this Lease;

(10) Partner. If Tenant is a partnership or consists of more than one (1) person
or entity, if any partner of the partnership or any person or entity
constituting Tenant is involved in any of the events or acts described in
subsections 7.8(a)(4) through (8);

(11) Misrepresentation. The discovery by Landlord that any representation,
warranty or financial statement given to Landlord by Tenant or any guarantor of
Tenant’s obligations under this Lease was materially false or misleading; or

(12) Estoppel/SNDA. Failure to deliver the documents required to be delivered by
Tenant under Sections 5.12 and/or 5.13 within the applicable time period set
forth in such sections.

(b) Remedies Upon Default:

(1) Termination. If an event of default occurs, Landlord shall have the right,
with or without notice or demand, immediately (after expiration of any
applicable grace period specified herein) to terminate this Lease, and at any
time thereafter recover possession of the Leased Premises or any part thereof
and expel and remove therefrom Tenant and any other person occupying the same,
by any lawful means, and again repossess and enjoy the Leased Premises without
prejudice to any of the remedies that Landlord may have under this Lease, or at
law or in equity by reason of Tenant’s default or of such termination. In
addition to the foregoing, if at any time, Tenant is in default of any term,
condition or provision of this Lease, to the fullest extent permitted by law,
any express or implicit waiver by Landlord of Tenant’s requirement to pay Base
Rent shall be null and void and Tenant shall immediately pay to Landlord all
Base Rent so expressly or implicitly waived by Landlord.

(2) Continuation After Default. Even though Tenant has breached this Lease
and/or abandoned the Leased Premises, this Lease shall continue in effect for so
long as Landlord does not terminate Tenant’s right to possession under
subsection 7.8(b)(1) hereof in writing, and Landlord may enforce all of its
rights and remedies under this Lease, including (but without limitation) the
right to recover Rent as it becomes due, and Landlord, without terminating this
Lease, may exercise all of the rights and remedies of a landlord under
Section 1951.4 of the Civil Code of the State of California or any amended or
successor code section, provided Tenant has the right to sublet or assign the
Lease Premises, subject only to reasonable limitations. See Sections 5.6 and 6.2
for the limitations on assignment and subletting which limitations Tenant and
Landlord agree are reasonable. Acts of maintenance or preservation, efforts to
relet the Leased Premises or the appointment of a receiver upon application of
Landlord to protect Landlord’s interest under this Lease shall not constitute an
election to terminate Tenant’s right to possession. If Landlord elects to relet
the Leased Premises for the account of Tenant, the rent received by Landlord
from such reletting shall be applied as follows: first, to the payment of

 

- 27 -



--------------------------------------------------------------------------------

any indebtedness other than Rent due hereunder from Tenant to Landlord; second,
to the payment of any costs of such reletting; third, to the payment of the cost
of any alterations or repairs to the Leased Premises; fourth, to the payment of
Rent due and unpaid hereunder; and the balance, if any, shall be held by
Landlord and applied in payment of future Rent as it becomes due. If that
portion of rent received from the reletting which is applied against the Rent
due hereunder is less than the amount of the Rent due, Tenant shall pay the
deficiency to Landlord promptly upon demand by Landlord. Such deficiency shall
be calculated and paid monthly. Tenant shall also pay to Landlord, as soon as
determined, any costs and expenses incurred by Landlord in connection with such
reletting or in making alterations and repairs to the Leased Premises, which are
not covered by the rent received from the reletting.

(c) Damages Upon Termination. Should Landlord terminate this Lease pursuant to
the provisions of subsection 7.8(b)(1) hereof, Landlord shall have all the
rights and remedies of a landlord provided by Section 1951.2 of the Civil Code
of the State of California. Upon such termination, in addition to any other
rights and remedies to which Landlord may be entitled under applicable law,
Landlord shall be entitled to recover from Tenant: (i) the worth at the time of
award of the unpaid Rent and other amounts which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such Rent loss that Tenant proves could have been
reasonably avoided; (iii) the worth at the time of award of the amount by which
the unpaid Rent for the balance of the Term after the time of award exceeds the
amount of such Rent loss that Tenant proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom. The “worth at the time of award” of the amounts referred to in
clauses (i) and (ii) shall be computed with interest at the lesser of eighteen
percent (18%) per annum or the maximum rate then allowed by law. The “worth at
the time of award” of the amount referred to in clause (iii) shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of the award plus one percent (1%).

(d) Computation of Rent for Purposes of Default. For purposes of computing
unpaid Rent which would have accrued and become payable under this Lease
pursuant to the provisions of Section 7.8(c), unpaid Rent shall consist of the
sum of:

(1) the total Base Rent for the balance of the Term, plus

(2) a computation of Tenant’s Proportionate Share of Basic Operating Costs and
of Tenant’s Proportionate Share of Property Taxes for the balance of the Term,
the assumed amount for the Computation Year of the default and each future
Computation Year in the Term to be equal to Tenant’s Proportionate Share of
Basic Operating Costs and Tenant’s Proportionate Share of Property Taxes,
respectively, for the Computation Year immediately prior to the year in which
default occurs, compounded at a per annum rate equal to the mean average rate of
inflation for the preceding five (5) calendar years as determined by the United
States Department of Labor, Bureau of Labor Statistics Consumer Price Index (All
Urban Consumers, all items (1982-84=100)) for the Metropolitan Area or Region in
which the Project is located. If such Index is discontinued or revised, the
average rate of inflation shall be determined by reference to the index
designated as the successor or substitute index by the government of the United
States.

(e) Late Charge. If any payment required to be made by Tenant under this Lease
is not received by Landlord on or before the date the same is due, Tenant shall
pay to Landlord an amount equal to ten percent (10%) of the delinquent amount.
The parties agree that Landlord would incur costs not contemplated by this Lease
by virtue of such delinquencies, including without limitation administrative,
collection, processing and accounting expenses, the amount of which would be
extremely difficult to compute, and the amount stated herein represents a
reasonable estimate thereof. Acceptance of such late charge by Landlord shall in
no event constitute a waiver of Tenant’s breach or default with respect to such
delinquency, or prevent Landlord from exercising any of Landlord’s other rights
and remedies. Notwithstanding the foregoing, Landlord will not assess a late
charge

 

- 28 -



--------------------------------------------------------------------------------

until Landlord has given written notice of such late payment for the first late
payment in any calendar year and after Tenant has not cured such late payment
within five (5) business days from receipt of such notice. After Landlord has
given written notice of one (1) late payment in any calendar year, no other
notices will be required during the remainder of the applicable calendar year
for a late charge to be assessed to Tenant.

(f) Interest on Past-Due Obligations. Except as expressly otherwise provided in
this Lease, any Rent due Landlord hereunder, other than late charges, which is
not received by Landlord on the date on which it was due, shall bear interest
from the day after it was due at the lesser of fifteen percent (15%) per annum
or the maximum rate then allowed by law, in addition to the late charge provided
for in Section 7.8(e).

(g) Landlord’s Right to Perform. Notwithstanding anything to the contrary set
forth elsewhere in this Lease, in the event Tenant fails to perform any
affirmative duty or obligation of Tenant under this Lease, then Landlord may
(but shall not be obligated to) perform such duty or obligation on Tenant’s
behalf without waiving any of Landlord’s rights in connection therewith or
releasing Tenant from any of its obligations or such default, including, without
limitation, the obtaining of insurance policies or governmental licenses,
permits or approvals. Tenant shall reimburse Landlord upon demand for the costs
and expenses of any such performance (including penalties, interest and
attorneys’ fees incurred in connection therewith). Such costs and expenses
incurred by Landlord shall be deemed Additional Rent hereunder.

(h) Remedies Cumulative. All rights, privileges and elections or remedies of
Landlord are cumulative and not alternative with all other rights and remedies
at law or in equity to the fullest extent permitted by law.

(i) Waiver. Tenant waives any right of redemption or relief from forfeiture
under California Code of Civil Procedure Sections 1174 and 1179 and California
Civil Code Section 3275, or under any other present or future law in the event
Tenant is evicted and Landlord takes possession of the Leased Premises by reason
of a default.

Article 8.

Tenant Options

8.1 Option to Renew.

(a) Landlord hereby grants to Tenant one (1) option (the “Option”) to extend the
term of this Lease for an additional period of three (3) years (the “Option
Term”), all on the following terms and conditions:

(1) The Option must be exercised, if at all, by written notice irrevocably
exercising the Option (“Option Notice”) delivered by Tenant to Landlord not
later than six (6) months and not earlier than twelve (12) months prior to the
commencement of the applicable Option Term. Further, at Landlord’s option, the
Option shall not be deemed to be properly exercised if, as of the date of the
Option Notice or at or prior to the commencement of the applicable Option Term,
(i) Tenant is in default under this Lease, (ii) Tenant has assigned this Lease
or sublet any portion of the Leased Premises (other than to an affiliate or
subsidiary of Tenant), (iii) Tenant, or Tenant’s affiliate or subsidiary, is in
possession of less than all of the square footage of the Leased Premises, or
(iv) Tenant has been in default beyond all applicable notice and cure periods at
any time during the applicable Term. Provided Tenant has properly and timely
exercised the Option, the term of this Lease shall be extended for the period of
the applicable Option Term, and all terms, covenants and conditions of this
Lease shall remain unmodified and in full force and effect, except that (i) the
Tenant Improvements set forth in Exhibit B shall not apply to the Option Term
(Tenant shall accept the Leased Premises in its AS IS condition existing prior
to Option Term), and (ii) the Base Rent shall be modified as set forth in
subsection 8.1(a)(2) below.

(2) The Base Rent payable for the initial year of each Option Term shall be the
then-current rental rate per rentable square foot (as further defined below,
“FMRR”) being agreed to (with annual market increases)

 

- 29 -



--------------------------------------------------------------------------------

in new and renewal leases by the Landlord and other landlords of buildings in
the San Bruno, California area which are comparable in quality, location and
prestige to the Building (“Comparable Buildings”) and tenants leasing space in
the Building or Comparable Buildings. Thereafter, Base Rent shall increase by
three percent (3%), on a compounding basis, on each anniversary of the Term
Commencement Date during the Option Term. As used herein, “FMRR” shall mean the
rental rate per rentable square foot for which Landlord and/or other landlords
are entering into new leases with new tenants leasing from Landlord and other
landlords office space in the Building and/or Comparable Buildings (“Comparative
Transactions”), taking into consideration fair market annual increases, all free
rent and other out-of-pocket concessions generally being granted at such time
for comparable space, including the value of existing tenant improvements in the
Leased Premises. To the extent such other Comparable Buildings have historically
received lower or higher rents from the rents in the Building, then for the
purpose of arriving at the FMRR, such rates when used to establish the FMRR in
the Building shall be increased or decreased as appropriate to reflect such
historical differences. Landlord shall provide its determination of the FMRR to
Tenant within twenty (20) days after Landlord receives the Option Notice. Tenant
shall have ten (10) days (“Tenant’s Review Period”) after receipt of Landlord’s
notice of the FMRR within which to accept such FMRR or to reasonably object
thereto in writing. In the event Tenant objects to the FMRR submitted by
Landlord, Landlord and Tenant shall attempt to agree upon such FMRR. If Landlord
and Tenant fail to reach agreement on such FMRR within ten (10) days following
Tenant’s Review Period (the “Outside Agreement Date”), then each party shall
place in a separate sealed envelope its final proposal as to FMRR and such
determination shall be submitted to arbitration in accordance with subparagraph
8.1(b) below.

(b) Landlord and Tenant shall meet with each other within three (3) business
days of the Outside Agreement Date and exchange the sealed envelopes and then
open such envelopes in each other’s presence. If Landlord and Tenant do not
mutually agree upon the FMRR within one (1) business day of the exchange and
opening of envelopes, then, within ten (10) business days of the exchange and
opening of envelopes, Landlord and Tenant shall agree upon and jointly appoint
one arbitrator who shall be, by profession, a real estate appraiser or broker
who shall have been active over the ten (10) year period ending on the date of
such appointment in the leasing of comparable commercial properties in the
vicinity of the Building. Neither Landlord nor Tenant shall consult with such
broker or appraiser as to his or her opinion as to FMRR prior to the
appointment. The determination of the arbitrator shall be limited solely to the
issue of whether Landlord’s or Tenant’s submitted FMRR for the Leased Premises
is the closer to the actual rental rate per rentable square foot for new leases
for Comparative Transactions. Such arbitrator may hold such hearings and require
such briefs as the arbitrator, in his or her sole discretion, determines is
necessary. In addition, Landlord or Tenant may submit to the arbitrator with a
copy to the other party within two (2) business days after the appointment of
the arbitrator any data and additional information that such party deems
relevant to the determination by the arbitrator (“Data”) and the other party may
submit a reply in writing within two (2) business days after receipt of such
Data.

(1) The arbitrator shall, within thirty (30) days of his or her appointment,
reach a decision as to whether the parties shall use Landlord’s or Tenant’s
submitted FMRR, and shall notify Landlord and Tenant of such determination.

(2) The decision of the arbitrator shall be binding upon Landlord and Tenant.

(3) If Landlord and Tenant fail to agree upon and appoint such arbitrator, then
the appointment of the arbitrator shall be made by the American Arbitration
Association.

(4) The cost of arbitration shall be paid by the losing party.

(5) The arbitration proceeding and all evidence given or discovered pursuant
thereto shall be maintained in confidence by all parties.

(c) Each Option granted to Tenant in this Lease is personal to the original
Tenant named in the Basic Lease Information sheet, and cannot be voluntarily or
involuntarily assigned or exercised by any person or entity

 

- 30 -



--------------------------------------------------------------------------------

other than said original Tenant while the original Tenant is in full and actual
possession of the Leased Premises and without the intention of thereafter
assigning or subletting. The Options, if any, herein granted to Tenant are not
assignable, either as a part of an assignment of this Lease or separately or
apart therefrom, and no Option may be separated from this Lease in any manner,
by reservation or otherwise.

(d) In the event that Tenant has any multiple Options to extend or renew this
Lease, a later option cannot be exercised unless the prior Options to extend or
renew this Lease have been validly exercised.

8.2 Right of First Offer.

1. Tenant shall have a continuous right of first offer to lease (the “Right of
First Offer”) any separately-demised contiguous space on the second (2nd) floor
of the Building (the “ROFO Space”). For ROFO Space that is not currently leased
to a third party (“Vacant ROFO Space”), promptly following written request
(“Tenant Request”) by Tenant (which may not be given more than twice in any
twelve (12) consecutive month period), Landlord will give Tenant written notice
of the availability of any Vacant ROFO Space (“Landlord’s Availability Notice”).
The term “ROFO Space,” as used in the portion of this Section that follows this
sentence, shall mean and refer to either the ROFO Space or the Vacant ROFO
Space, as applicable. Tenant’s Right of First Offer shall be exercised as
follows: at any time after Landlord has determined that the existing tenant in
such ROFO Space will not extend or renew the term of its lease for such ROFO
Space (but prior to leasing such ROFO Space to a party other than the existing
tenant), or within five (5) business days following delivery of Landlord’s
Availability Notice for Vacant ROFO Space, as applicable, Landlord shall deliver
written notice to Tenant (the “ROFO Notice”) of the terms under which Landlord
is prepared to lease the ROFO Space to Tenant for the remainder of the Term,
which terms shall reflect the Prevailing Market (hereinafter defined) rate for
such ROFO Space as reasonably determined by Landlord and taking into account the
then remaining length of the Term. Tenant may lease such ROFO Space in its
entirety only, under such terms, by delivering written notice of exercise to
Landlord (the “Notice of Exercise”) within five (5) business days after the date
of the ROFO Notice, except that Tenant shall have no such Right of First Offer
and Landlord need not provide Tenant with a ROFO Notice, if:

a. Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the ROFO Notice; or

b. Tenant has sublet the Premises prior to the date Landlord would otherwise
deliver the ROFO Notice; or

c. Tenant is not occupying any portion of the Premises on the date Landlord
would otherwise deliver the ROFO Notice; or

e. Tenant does not intend to use the ROFO Space for Tenant’s exclusive use
during the Term; or

f. The existing tenant in the ROFO Space is interested in extending or renewing
its lease for the ROFO Space or entering into a new lease for such ROFO Space.

2. Terms for ROFO Space.

a. The term for the ROFO Space shall commence upon the commencement date stated
in the ROFO Notice (which shall provide for a reasonable period of time for
construction of improvements) and thereupon such ROFO Space shall be considered
a part of the Premises, provided that all of the terms stated in the ROFO Notice
shall govern Tenant’s leasing of the ROFO Space and only to the extent that they
do not conflict with the ROFO Notice, the terms and conditions of this Lease
shall apply to the ROFO Space.

b. Tenant shall pay Base Rent and Additional Rent for the ROFO Space in
accordance with the terms and conditions of the ROFO Notice, which terms and
conditions shall reflect the Prevailing Market rate for the ROFO Space as
determined in Landlord’s reasonable judgment.

 

- 31 -



--------------------------------------------------------------------------------

c. The ROFO Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the ROFO Space or as of the date
the term for such ROFO Space commences, unless the ROFO Notice specifies any
work to be performed by Landlord in the ROFO Space, in which case Landlord shall
perform such work in the ROFO Space; provided, however, that Landlord shall
deliver same with the structure and systems serving the ROFO Space in good
condition and operating order. If Landlord is delayed delivering possession of
the ROFO Space due to the holdover or unlawful possession of such space by any
party, Landlord shall use reasonable efforts to obtain possession of the space,
and the commencement of the term for the ROFO Space shall be postponed until the
date Landlord delivers possession of the ROFO Space to Tenant free from
occupancy by any party.

3. Lease of ROFO Space to Third Party. If Tenant fails to timely elect to lease
the ROFO Space on the terms set forth in the ROFO Notice as set forth in
Paragraph 1 of this Section 8.2, then Landlord shall thereafter be entitled to
lease the ROFO Space to a third party or any other person or entity; provided,
however, that if Landlord intends to lease the ROFO Space on terms economically
more favorable to the third party than the terms offered to Tenant, then
Landlord shall be obligated to reoffer the right to lease the ROFO Space in
accordance with the terms and conditions of this Section 8.2 by delivering to
Tenant a new ROFO Notice in accordance with the terms and conditions of
Paragraph 1 of this Section 8.2. For purposes of this Paragraph 3, terms shall
be considered to be “economically more favorable” if the effective Rent payable
by the third party is greater than five percent (5%) less than the effective
Rent payable by Tenant under the ROFO Notice.

4. ROFO Amendment. If Tenant exercises its Right of First Offer, Landlord shall
prepare an amendment (the “ROFO Amendment”) adding the ROFO Space to the
Premises on the terms set forth in the ROFO Notice and reflecting the changes in
the Base Rent, Rentable Square Footage of the Premises, Tenant’s Percentage and
other appropriate terms. A copy of the ROFO Amendment shall be sent to Tenant
within a reasonable time after Landlord’s receipt of the Notice of Exercise
executed by Tenant, and Tenant shall execute and return the ROFO Amendment to
Landlord as soon as reasonably possible thereafter, but an otherwise valid
exercise of the Right of First Offer shall be fully effective whether or not the
ROFO Amendment is executed.

5. Definition of Prevailing Market. For purposes of this Right of First Offer
provision, “Prevailing Market” shall mean the annual rental rate per square foot
for space comparable to the ROFO Space in the Building and office buildings
comparable to the Building in the San Bruno, California area under leases and
renewal and expansion amendments being entered into at or about the time that
Prevailing Market is being determined, giving appropriate consideration to
tenant concessions, brokerage commissions, tenant improvement allowances,
existing improvements in the space in question, and the method of allocating
operating expenses and taxes. Notwithstanding the foregoing, space leased under
any of the following circumstances shall not be considered to be comparable for
purposes hereof: (i) the lease term is for less than the lease term of the ROFO
Space, (ii) the space is encumbered by the option rights of another tenant, or
(iii) the space has a lack of windows and/or an awkward or unusual shape or
configuration. The foregoing is not intended to be an exclusive list of space
that will not be considered to be comparable.

6. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

Article 9.

Miscellaneous Matters

9.1 Parking.

(a) Provided Tenant is not in default of any term or provision of this Lease,
Landlord agrees to provide Tenant for use by the employees, agents, customers
and invitees of Tenant the number of parking spaces

 

- 32 -



--------------------------------------------------------------------------------

designated on the Basic Lease Information sheet on an unreserved and unassigned
basis on those portions of the Project designated by Landlord for parking.
Tenant shall not use more parking spaces than said number of parking spaces. The
parking spaces will not be separately identified and Landlord shall have no
obligation to monitor the use of the parking area. If a parking density problem
occurs during the Term, Landlord may address the problem, in its reasonable
discretion, which solution may include initiating a parking permit system or a
reserved parking system and any costs associated therewith (including, without
limitation, costs of patrolling the parking lot for compliance with the parking
system) shall constitute Basic Operating Costs. All parking shall be subject to
any and all rules and regulations adopted by Landlord in its discretion from
time to time. Only automobiles no larger than full size passenger automobiles or
pick-up trucks or standard business use vehicles (which do not require parking
spaces larger than full size passenger automobiles) may be parked in the Project
parking area. Tenant shall not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant’s employees, agents, customers or invitees to
be loaded, unloaded or parked in areas other than those designated by Landlord
for such activities. A failure by Tenant or any of its employees, agents,
customers or invitees to comply with the foregoing provisions shall afford
Landlord the right, but not the obligation, without notice, in addition to any
other rights and remedies available under this Lease, to remove and to tow away
the vehicles involved and to charge the cost to Tenant, which cost shall be
immediately due and payable upon demand by Landlord. If Tenant relinquishes in
writing (or by nonpayment, if a parking fee is charged) any of such parking
rights during the Term, Tenant shall no longer have a right to the parking
relinquished and may obtain future parking solely on a space-available basis.

(b) Landlord reserves the right to charge a per-car parking fee during the Term
if such parking fees are mandated or otherwise imposed by applicable law.

9.2 Intentionally Omitted

9.3 No Waiver. No waiver by either party of the default or breach of any term,
covenant or condition of this Lease by the other shall be deemed a waiver of any
other term, covenant or condition hereof, or of any subsequent default or breach
by the other of the same or of any other term, covenant or condition hereof.
Landlord’s consent to, or approval of, any act shall not be deemed to render
unnecessary the obtaining of Landlord’s consent to, or approval of, any
subsequent or similar act by Tenant, or be construed as the basis of an estoppel
to enforce the provision or provisions of this Lease requiring such consent.
Regardless of Landlord’s knowledge of a default or breach at the time of
accepting Rent, the acceptance of Rent by Landlord shall not be a waiver of any
preceding default or breach by Tenant of any provision hereof, other than the
failure of Tenant to pay the particular Rent so accepted. Any payment given
Landlord by Tenant may be accepted by Landlord on account of monies or damages
due Landlord, notwithstanding any qualifying statements or conditions made by
Tenant in connection therewith, which statements and/or conditions shall be of
no force or effect whatsoever unless specifically agreed to in writing by
Landlord at or before the time of deposit of such payment.

9.4 Recording. Neither this Lease nor a memorandum thereof shall be recorded
without the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole discretion.

9.5 Holding Over. If Tenant holds over after expiration or termination of this
Lease without the written consent of Landlord, Tenant shall pay for each month
of hold-over tenancy one hundred fifty (150%) times the Gross Rent which Tenant
was obligated to pay for the month immediately preceding the end of the Term for
each month or any part thereof of any such hold-over period, together with such
other amounts as may become due hereunder. No holding over by Tenant after the
Term shall operate to extend the Term. In the event of any unauthorized holding
over, Tenant shall indemnify, defend and hold Landlord harmless from and against
all claims, demands, liabilities, losses, costs, expenses (including attorneys’
fees), injury and damages including any lost profits incurred by Landlord as a
result of Tenant’s delay in vacating the Leased Premises.

9.6 Transfers by Landlord. The term “Landlord” as used in this Lease shall mean
the owner(s) at the time in question of the fee title to the Leased Premises or,
if this is a sublease, of the Tenant’s interest in the master

 

- 33 -



--------------------------------------------------------------------------------

lease. If Landlord transfers, in whole or in part, its rights and obligations
under this Lease or in the Project, upon its transferee’s assumption of
Landlord’s remaining obligations under this Lease, no further liability or
obligations shall thereafter accrue against the transferring or assigning party
as Landlord hereunder and such transferring or assigning party shall
automatically be freed and relieved from the performance of any covenants or
obligations on part of Landlord contained in this Lease. Subject to the
foregoing, the obligations and/or covenants in this Lease to be performed by the
Landlord shall be binding only upon the Landlord as defined in this Section 9.6.

9.7 Attorneys’ Fees. In the event either party places the enforcement of this
Lease, or any part of it, or the collection of any Rent due, or to become due,
hereunder, or recovery of the possession of the Leased Premises, in the hands of
an attorney, or files suit upon the same, the prevailing party shall recover its
reasonable attorneys’ fees, costs and expenses as a cost of suit incurred and
not as damages, including those which may be incurred on appeal. Such fees may
be awarded in the same suit or recovered in a separate suit, whether or not suit
is filed or any suit that may be filed is pursued to decision or judgment. The
term “prevailing party” shall include, without limitation, a party who
substantially obtains or defeats the relief sought, as the case may be, whether
by compromise, settlement, judgment, or the abandonment by the other party of
its claim or defense. The attorneys’ fee award shall not be computed in
accordance with any court fee schedule, but shall be such as to fully reimburse
all attorneys’ fees reasonably incurred. In addition to the foregoing, in the
event Tenant requires Landlord’s consent or signature with respect to an
agreement or other matter not provided for in this Lease (e.g., an agreement
requested by Tenant’s lender), Tenant shall reimburse Landlord for its
reasonable attorneys’ fees or other consultant fees incurred in connection with
the review and/or negotiation of such agreement or matter.

9.8 Termination; Merger. No act or conduct of Landlord, including, without
limitation, the acceptance of keys to the Leased Premises, shall constitute an
acceptance of the surrender of the Leased Premises by Tenant before the
scheduled Term Expiration Date. Only a written notice from Landlord to Tenant
shall constitute acceptance of the surrender of the Leased Premises and
accomplish a termination of this Lease. Unless specifically stated otherwise in
writing by Landlord, the voluntary or other surrender of this Lease by Tenant,
the mutual termination or cancellation hereof, or a termination hereof by
Landlord for default by Tenant, shall automatically terminate any sublease or
lesser estate in the Leased Premises; provided, however, Landlord shall, in the
event of any such surrender, termination or cancellation, have the option to
continue any one or all of any existing subtenancies. Landlord’s failure within
thirty (30) days following any such event to make any written election to the
contrary by written notice to the holder of any such lesser interest, shall
constitute Landlord’s election to have such event constitute the termination of
such interest.

9.9 Amendments; Interpretation. This Lease may not be altered, changed or
amended, except by an instrument in writing signed by the parties in interest at
the time of the modification. The captions of this Lease are for convenience
only and shall not be used to define or limit any of its provisions.

9.10 Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and shall be enforceable to the fullest extent permitted by law.

9.11 Notices. All notices, demands, consents and approvals which are required or
permitted by this Lease to be given by either party to the other shall be in
writing and shall be deemed to have been fully given by personal delivery or by
recognized same day or overnight courier service or when deposited in the United
States mail, certified or registered, with postage prepaid, and addressed to the
party to be notified at the address for such party specified on the Basic Lease
Information sheet, or to such other place as the party to be notified may from
time to time designate by at least fifteen (15) days’ notice to the notifying
party given in accordance with this Section 9.11, except that upon Tenant’s
taking possession of the Leased Premises, the Leased Premises shall constitute
Tenant’s address for notice purposes. A copy of all notices given to Landlord
under this Lease shall be concurrently transmitted to such party or parties at
such addresses as Landlord may from time to time hereafter

 

- 34 -



--------------------------------------------------------------------------------

designate by notice to Tenant. A copy of all notices given under this Lease
shall be concurrently transmitted to Tenant at the Tenant’s Address for Notices
as specified on the Basic Lease Information sheet.

Any notice sent by registered or certified mail, return receipt requested, shall
be deemed given on the date of delivery shown on the receipt card, or if no
delivery date is shown, the postmark thereon. Notices delivered by recognized
overnight courier shall be deemed given on the next business day after the
business day upon which delivery of the same was made to the courier. If notice
is received on a Saturday, Sunday or legal holiday, it shall be deemed received
on the next business day. Tenant hereby appoints as its agent to receive the
service of all default notices and notice of commencement of unlawful detainer
proceedings the person in charge of or apparently in charge of or occupying the
Leased Premises at the time, and, if there is no such person, then such service
may be made by attaching the same on the main entrance of the Leased Premises.

9.12 Force Majeure. Any prevention, delay or stoppage of work to be performed by
Landlord or Tenant which is due to strikes, labor disputes, inability to obtain
labor, materials, equipment or reasonable substitutes therefor, acts of God,
governmental restrictions or regulations or controls, judicial orders, enemy or
hostile government actions, civil commotion, or other causes beyond the
reasonable control of the party obligated to perform hereunder, shall excuse
performance of the work by that party for a period equal to the duration of that
prevention, delay or stoppage. Nothing in this Section 9.12 shall excuse or
delay Tenant’s obligation to pay Rent or other charges due under this Lease.

9.13 Guarantor. Tenant’s obligations under this Lease shall be guaranteed by the
guarantor(s) set forth under the Basic Lease Information sheet pursuant to a
form of guaranty provided by Landlord, and each such guarantor shall have the
same obligations as Tenant under this Lease, including, but not limited to, the
obligation to provide the estoppel certificate and information called for by
Section 5.13. Tenant shall deliver to Landlord, concurrently with the execution
and delivery of this Lease, the original guaranty executed by each guarantor. It
shall constitute a default of Tenant under this Lease if any such guarantor
fails or refuses, upon reasonable request by Landlord, to give: (a) evidence of
the due execution of the guarantee called for by this Lease, including the
authority of the guarantor (and of the party signing on guarantor’s behalf) to
obligate such guarantor on said guarantee, and including, in the case of a
corporate guarantor, a certified copy of a resolution of the board of directors
of guarantor authorizing the making of such guarantee, together with a
certificate of incumbency showing the signatures of the persons authorized to
sign on its behalf; (b) current financial statements of guarantor as may, from
time to time, be requested by Landlord; (c) an estoppel certificate; or
(d) written confirmation that the guarantee is still in effect.

9.14 Successors and Assigns. This Lease shall be binding upon and inure to the
benefit of Landlord, its successors and assigns (subject to the provisions
hereof, including, without limitation, Section 5.15), and shall be binding upon
and inure to the benefit of Tenant, its successors, and to the extent assignment
or subletting, which may be approved by Landlord hereunder, Tenant’s assigns or
subtenants.

9.15 Further Assurances. Landlord and Tenant each agree to promptly sign all
documents reasonably requested to give effect to the provisions of this Lease.

9.16 Incorporation of Prior Agreements. This Lease, including the exhibits and
addenda attached to it, contains all agreements of Landlord and Tenant with
respect to any matter referred to herein. No prior agreement or understanding
pertaining to such matters shall be effective.

9.17 Applicable Law. This Lease shall be governed by, construed and enforced in
accordance with the laws of the State of California.

9.18 Time of the Essence. Time is of the essence of each and every covenant of
this Lease. Each and every covenant, agreement or other provision of this Lease
on Tenant’s part to be performed shall be deemed and construed as a separate and
independent covenant of Tenant, not dependent on any other provision of this
Lease or on any other covenant or agreement set forth herein.

 

- 35 -



--------------------------------------------------------------------------------

9.19 No Joint Venture. This Lease shall not be deemed or construed to create or
establish any relationship of partnership or joint venture or similar
relationship or arrangement between Landlord and Tenant hereunder.

9.20 Authority. If Tenant is a corporation, limited liability company, trust or
general or limited partnership, each individual executing this Lease on behalf
of Tenant represents and warrants that he or she is duly authorized to execute
and deliver this Lease on Tenant’s behalf and that this Lease is binding upon
Tenant in accordance with its terms. If Tenant is a corporation, limited
liability company, trust or partnership, Tenant shall, upon request by Landlord,
deliver to Landlord evidence satisfactory to Landlord of such authority.

9.21 Landlord Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Leased Premises, Building, Project, or any part
thereof and that no representations or warranties respecting the condition of
the Leased Premises, the Building or the Project have been made by Landlord to
Tenant, except as specifically set forth in this Lease. However, Tenant
acknowledges that Landlord may from time to time, at Landlord’s sole option,
renovate, improve, alter, or modify (collectively, the “Renovations”) the
Building, Leased Premises, and/or Project, common areas, systems and equipment,
roof, and structural portions of the same, which Renovations may include,
without limitation, (i) modifying the common areas and tenant spaces to comply
with applicable laws, including regulations relating to the physically disabled,
seismic conditions, and building safety and security, and (ii) installing new
carpeting, lighting, and wall coverings in the Building common areas, and in
connection with such Renovations, Landlord may, among other things, erect
scaffolding or other necessary structures in the Building, limit or eliminate
access to portions of the Project, including portions of the common areas, or
perform work in the Building, which work may create noise, dust or leave debris
in the Building. Tenant hereby agrees that such Renovations and Landlord’s
actions in connection with such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant’s business arising
from the Renovations, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the Leased
Premises or of Tenant’s personal property or improvements resulting from the
Renovations or Landlord’s actions in connection with such Renovations, or for
any inconvenience or annoyance occasioned by such Renovations or Landlord’s
actions in connection with such Renovations. Notwithstanding the foregoing,
Landlord shall use commercially reasonable efforts to minimize interference with
Tenant’s business operations in the Leased Premises as a result of Landlord’s
performance of the Renovations.

9.22 Landlord Exculpation. The liability of Landlord to Tenant for any default
by Landlord under the terms of this Lease shall be limited to the actual
interest of Landlord and its present or future partners or members in the
Building, and Tenant agrees to look solely to Landlord’s interest in the
Building for satisfaction of any liability and shall not look to other assets of
Landlord nor seek any recourse against the assets of the individual partners,
members, trustees, directors, officers, shareholders, agents or employees of
Landlord, including without limitation, any property management or asset
management company of Landlord (collectively, the “Landlord Parties”). It is the
parties’ intention that Landlord and the Landlord Parties shall not in any event
or circumstance be personally liable, in any manner whatsoever, for any judgment
or deficiency hereunder or with respect to this Lease. Landlord shall not be
liable for any loss, injury or damage arising from any act or omission of any
other tenant or occupant of the Project, nor shall Landlord be liable under any
circumstances for damage or inconvenience to Tenant’s business or for any loss
of income or profit therefrom. The liability of Landlord under this Lease is
limited to its actual period of ownership of title to the Building.

9.23 Offer. Preparation of this Lease by Landlord or Landlord’s agent and
submission of same to Tenant shall not be deemed an offer to lease to Tenant.
This Lease is not intended to be binding and shall not be effective until fully
executed by both Landlord and Tenant.

9.24 Security. Landlord shall not be required to provide, operate or maintain
alarm or surveillance systems or services for the Leased Premises or the Common
Areas. Tenant shall provide such security services and shall install within the
Leased Premises such security equipment, systems and procedures as may
reasonably be required for the protection of its employees and invitees,
provided that Tenant shall coordinate such services and

 

- 36 -



--------------------------------------------------------------------------------

equipment with Landlord and the Building rules and regulations. The
determination of the extent to which such security equipment, systems and
procedures are reasonably required shall be made in the sole judgment, and shall
be the sole responsibility, of Tenant. Tenant acknowledges that it has neither
received nor relied upon any representation or warranty made by or on behalf of
Landlord with respect to the safety or security of the Leased Premises or the
Project or any part thereof, and further acknowledges that Tenant has made its
own independent determinations with respect to all such matters.

9.25 No Easement For Light, Air and View. This Lease conveys to Tenant no rights
for any light, air or view. No diminution of light, air or view, or any
impairment of the visibility of the Leased Premises from inside or outside the
Building, by any structure or other object that may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of Rent under
this Lease, constitute an actual or constructive eviction of Tenant, result in
any liability of Landlord to Tenant, or in any other way affect this Lease or
Tenant’s obligations hereunder.

9.26 OFAC Compliance.

(a) Tenant represents and warrants that (i) Tenant and each person or entity
owning an interest in Tenant is (A) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (B) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States,
(ii) none of the funds or other assets of Tenant constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (iii) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (iv) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (v) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.

(b) Tenant covenants and agrees (i) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (ii) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (iii) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (iv) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

(c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Term shall be a material default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Leased Premises or any portion thereof to be used or occupied by any person or
entity on the List or by any Embargoed Person (on a permanent, temporary or
transient basis), and any such use or occupancy of the Leased Premises by any
such person or entity shall be a material default of the Lease.

(d) Simultaneously with the execution of the Lease, Tenant will provide to
Landlord the names of the persons holding an ownership interest in Tenant, for
purposes of compliance with Presidential Executive Order 13224 (issued
September 24, 2001).

 

- 37 -



--------------------------------------------------------------------------------

(e) Landlord represents and warrants as of the date of this Lease that
(i) Landlord and each person or entity owning an interest in Landlord is (A) not
currently identified on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC and/or on any other similar List, and (B) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (ii) none of the funds or other assets of Landlord constitute property
of, or are beneficially owned, directly or indirectly, by any Embargoed Person,
(iii) no Embargoed Person has any interest of any nature whatsoever in Landlord
(whether directly or indirectly), and (iv) none of the funds of Landlord have
been derived from any unlawful activity with the result that the investment in
Landlord is prohibited by law or that the Lease is in violation of law.

9.27 Mortgagee Protection. Upon any default on the part of Landlord, Tenant will
give written notice by registered or certified mail to any beneficiary of a deed
of trust or mortgagee of a mortgage covering the Leased Premises who has
provided Tenant with notice of their interest together with an address for
receiving notice, and shall offer such beneficiary or mortgagee a reasonable
opportunity to cure the default, including time to obtain possession of the
Leased Premises by power of sale or a judicial foreclosure, if such should prove
necessary to effect a cure. If such default cannot be cured within such time
period, then such additional time as may be necessary will be given to such
beneficiary or mortgagee to effect such cure so long as such beneficiary or
mortgagee has commenced the cure within the original time period and thereafter
diligently pursues such cure to completion, in which event this Lease shall not
be terminated while such cure is being diligently pursued. Tenant agrees that
each lender to whom this Lease has been assigned by Landlord is an express third
party beneficiary hereof. Tenant shall not make any prepayment of Rent more than
one (1) month in advance without the prior written consent of each such lender.
Tenant waives the collection of any deposit from each such lender or purchaser
at a foreclosure sale unless said lender or purchaser shall have actually
received and not refunded the deposit. Tenant agrees to make all payments under
this Lease to the lender with the most senior encumbrance upon receiving a
direction, in writing, to pay said amounts to such lender. Tenant shall comply
with such written direction to pay without determining whether an event of
default exists under such lender’s loan to Landlord. If, in connection with
obtaining financing for the Leased Premises or any other portion of the Project,
Landlord’s lender shall request reasonable modification(s) to this Lease as a
condition to such financing, Tenant shall not unreasonably withhold, delay or
defer its consent thereto, provided such modifications do not materially and
adversely affect Tenant’s rights hereunder, including Tenant’s use, occupancy or
quiet enjoyment of the Leased Premises.

9.28 Confidentiality. Landlord and Tenant each agree that the terms of this
Lease are confidential and constitute proprietary information of the parties
hereto. Disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate with other tenants. Each of the parties hereto agrees that
such party, and its respective partners, officers, directors, employees, agents,
real estate brokers and sales persons and attorneys, shall not disclose the
terms and conditions of this Lease to any other person without the prior written
consent of the other party hereto except pursuant to an order of a court of
competent jurisdiction. Provided, however, that Landlord may disclose the terms
hereof to any lender now or hereafter having a lien on Landlord’s interest in
the Project or any portion thereof, and either party may disclose the terms
hereof to its respective independent accountants who review its respective
financial statements or prepare its respective tax returns, to any prospective
transferee of all or any portions of their respective interests hereunder, to
any lender or prospective lender to such party, to any governmental entity,
agency or person to whom disclosure is required by applicable law, regulation or
duty of diligent inquiry and in connection with any action brought to enforce
the terms of this Lease, on account of the breach or alleged breach hereof or to
seek a judicial determination of the rights or obligations of the parties
hereunder. Tenant acknowledges that any breach by Tenant of the agreements set
forth in this Section shall cause Landlord irreparable harm. The terms and
provisions of this Section shall survive the termination of the Lease (whether
by lapse of time or otherwise).

9.29 Waiver of Jury Trial. To the extent permitted by applicable law, Landlord
and Tenant each hereby waive trial by jury in any action, proceeding or
counterclaim brought by either party against the other on any

 

- 38 -



--------------------------------------------------------------------------------

matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant created hereby, Tenant’s use or occupancy of
the Leased Premises or any claim or injury or damage.

9.30 Counterparts; Signatures. This Lease may be executed in counterparts. All
executed counterparts shall constitute one agreement, and each counterpart shall
be deemed an original. The parties hereby acknowledge and agree that facsimile
signatures or signatures transmitted by electronic mail in so-called “pdf”
format shall be legal and binding and shall have the same full force and effect
as if an original of this Lease had been delivered. Landlord and Tenant
(i) intend to be bound by the signatures on any document sent by facsimile or
electronic mail, (ii) are aware that the other party will rely on such
signatures, and (iii) hereby waive any defenses to the enforcement of the terms
of this Lease based on the foregoing forms of signature.

9.31 Accessibility Inspection Disclosure. Pursuant to California Civil Code
Section 1938, Landlord hereby advises Tenant that Landlord has not had the
Building or the Leased Premises inspected by a Certified Access Specialist.
Tenant acknowledges that it will be wholly responsible for any accommodations or
alterations which need to be made to the Leased Premises to accommodate disabled
employees and customers of Tenant, including without limitation, the
requirements under the accessibility laws. If a complaint is received by
Landlord from either a private or government complainant regarding accessibility
access to the Common Areas, Landlord reserves the right to mediate, contest,
comply with or otherwise respond to such complaint as Landlord deems to be
reasonably prudent under the circumstances. If Landlord decides to make
alterations to the Common Areas in response to any such complaints or in
response to legal requirements Landlord considers to be applicable to the Common
Areas, the cost of such alterations shall be included in Basic Operating Costs.
In the event Landlord is required to take action to effectuate compliance with
the accessibility laws, Landlord shall have a reasonable period of time to make
the improvements and alterations necessary to effectuate such compliance.

9.32 Energy Usage Reporting. Tenant agrees to reasonably cooperate with Landlord
to the extent required by Landlord to comply with California Public Resources
Code Section 25402.10 including, without limitation, providing or consenting to
any utility company providing Tenant’s energy consumption information for the
Premises to Landlord.

9.33 Project/Building Remodeling. Landlord shall have the right, at any time and
from time to time during the Term, upon not less than sixty (60) days’ prior
written notice to Tenant, to remodel, renovate, reduce or expand, in any manner,
the Project, Building or any portion thereof, which work may include the
addition or removal of office spaces and/or the addition or removal of
buildings, including the Building, to, or from, the Project. If such remodel,
renovation or expansion will materially and adversely affect Tenant’s operations
from the Leased Premises, as reasonably determined by Landlord, or if Landlord
shall need to utilize the Leased Premises in connection with the remodel,
renovation or expansion, Landlord shall have the following options: (a) cause
Tenant to vacate the Leased Premises during the period necessary for Landlord to
effect the remodel, renovation or expansion, or during the period during which
Tenant will be unable to reasonably operate from the Leased Premises, during
which period Tenant shall have no obligation to pay Rent, or (b) terminate this
Lease, in which event Landlord shall pay to Tenant, within sixty (60) days
following the date Tenant vacates the Leased Premises, the unamortized cost of
all permanently affixed leasehold improvements (the cost of which shall be
evidenced by invoices and proofs of payment of same) installed in the Leased
Premises by Tenant (and paid for by Tenant without any contribution or
reimbursement from Landlord), which amortization shall be determined on a
straight line basis over the Term, and upon payment by Landlord, Tenant shall
provide Landlord with a bill of sale for said permanently affixed leasehold
improvements.

9.34 Exhibits; Addenda. The following Exhibits and addenda are attached to,
incorporated in and made a part of this Lease: Exhibit A Floor Plan of the
Leased Premises; Exhibit A-1 Site Plan of the Project; Exhibit B Initial
Improvement of the Leased Premises; Exhibit C Confirmation of Term of Lease; and
Exhibit D Building Rules and Regulations.

 

- 39 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first written above.

 

“LANDLORD”:

CCF RPP BAYHILL, LLC,

a Delaware limited liability company

By:       CCF Rubicon, LLC, a Delaware limited liability company, its Sole
Member   By:       Rubicon Manager II, LLC, a California limited liability
company, its Administrative Member

    By:    

    Printed Name:    

    Title:    

 

“TENANT”:

AQUINOX PHARMACEUTICALS, INC.,

a Delaware corporation

By:     Printed Name: Kamran Alam Title: Vice President Finance & CFO

 

- 40 -



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN

OF THE

LEASED PREMISES

[TO BE ADDED.]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT A-1

SITE PLAN OF THE

PROJECT

 

LOGO [g478892g53j94.jpg]

 

Exhibit A-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT B

INITIAL IMPROVEMENT OF THE LEASED PREMISES

1. Tenant Improvements. Landlord shall deliver the Leased Premises with the
following improvements: (i) new Building standard paint, and (ii) new Building
standard carpet (collectively, the “Tenant Improvements”). Except for the
foregoing, Tenant accepts the Leased Premises in its AS IS condition existing on
the date Tenant executes this Lease and agrees that Landlord shall have no
obligation to perform any other tenant improvements in the Leased Premises and
Landlord shall have no obligation to make any tenant improvement allowance
available to Tenant. Except for the foregoing, Tenant, at its sole cost, shall
be responsible for all improvement of the Leased Premises.

2. Requirements for Work Performed by Tenant. All work (including, without
limitation, all fit-up work, phone and data cabling, installation of telephone
conduits, furniture, fixtures, and equipment, and any specialized improvements)
performed at the Building or in the Project by Tenant or Tenant’s contractor or
subcontractors prior to the Term Commencement Date (“Tenant’s Work”) shall be
subject to the following additional requirements:

(a) Such work shall not proceed until Landlord has approved in writing (which
approval shall not be unreasonably withheld, conditioned or delayed): (i) the
amount and coverage of public liability and property damage insurance, with
Landlord named as an additional insured, on such liability coverage carried by
Tenant’s contractor and subcontractors, (ii) complete and detailed plans and
specifications for such work, and (iii) a schedule for the work.

(b) All work shall be done in conformity with a valid permit when required, a
copy of which shall be furnished to Landlord before such work is commenced. In
any case, all such work shall be performed in accordance with all applicable
laws. Notwithstanding any failure by Landlord to object to any such work,
Landlord shall have no responsibility for Tenant’s failure to comply with
applicable laws.

(c) Tenant shall be responsible for cleaning the Leased Premises, the Building
and the Project and removing all debris in connection with its work. All
completed work shall be subject to inspection and acceptance by Landlord. Tenant
shall reimburse Landlord for the actual out-of pocket cost for all extra
expenses incurred by Landlord by reason of faulty work done by Tenant or
Tenant’s contractor or subcontractors or by reason of inadequate cleanup by
Tenant or Tenant’s contractor or subcontractors.

(d) Tenant (and Tenant’s contractors, subcontractors, vendors, agents, and
employees) performing Tenant’s Work shall not disrupt or delay the performance
of the Tenant Improvements.

3. Substantial Completion. “Substantial Completion” shall mean (and the Tenant
Improvements shall be deemed “Substantially Complete”) when performance of the
Tenant Improvements by the Landlord’s contractor has occurred in accordance with
the provisions of this Exhibit B. Substantial Completion shall be deemed to have
occurred notwithstanding a requirement to complete punchlist items or similar
corrective work.

4. Early Access. Tenant shall be given access to the Leased Premises starting
approximately fourteen (14) days prior to the Term Commencement Date in order
for Tenant to install Tenant’s furniture, trade fixtures, equipment, telephone
networks and computer networks, and to perform general set-up for Tenant’s
business operations. From the date Tenant is given early access to the Leased
Premises as set forth above through the Term Commencement Date, Tenant shall be
subject to all of the covenants in the Lease, except that Tenant’s obligation to
pay Rent shall commence in accordance with the Basic Lease Information of the
Lease; provided, however (i) Tenant shall exercise such right of access in a
manner that comports with the requirements of all relevant insurance policies,
(ii) Tenant (and Tenant’s contractors, subcontractors, vendors, agents, and
employees) shall not disrupt or delay the performance of the Tenant
Improvements, and (iii) Tenant (and Tenant’s contractors, subcontractors,
vendors, agents, and employees) shall in no event give directions to (or
otherwise interfere with) Landlord’s contractor or others performing the Tenant
Improvements. Tenant shall indemnify and hold the Landlord free and harmless
from any and all liens, costs, and liabilities or expenses incurred in
connection with any early access of Tenant.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

CONFIRMATION OF TERM OF LEASE

This Confirmation of Term of Lease is made by and between                 , a
                , as Landlord, and                 , a                 , as
Tenant, who agree as follows:

1. Landlord and Tenant entered into a Lease dated                 ,
                 (the “Lease”), in which Landlord leased to Tenant and Tenant
leased from Landlord the Leased Premises described in the Basic Lease
Information sheet of the Lease (the “Leased Premises”).

2. Pursuant to Section 3.1 of the Lease, Landlord and Tenant hereby confirm as
follows:

a.             ,              is the Term Commencement Date;

b.             ,              is the Term Expiration Date; and

c.             ,              is the commencement date of Rent under the Lease.

3. Tenant hereby confirms that the Lease is in full force and effect and:

a. It has accepted possession of the Leased Premises as provided in the Lease;

b. The improvements and space required to be furnished by Landlord under the
Lease have been furnished;

c. Landlord has fulfilled all its duties of an inducement nature;

d. The Lease has not been modified, altered or amended, except as follows:     
                                         
                                                             and

e. There are no setoffs or credits against Rent and no security deposit has been
paid except as expressly provided by the Lease.

4. The provisions of this Confirmation of Term of Lease shall inure to the
benefit of, or bind, as the case may require, the parties and their respective
successors, subject to the restrictions on assignment and subleasing contained
in the Lease.

///signature page follows///

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

///continued from previous page///

DATED:                                 ,         

 

“LANDLORD”:                                    
                                                ,

By:    

Printed Name:    

Title:    

 

“TENANT”:

                                                                             
      ,

By:    

Printed Name:    

Title:    

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

EXHIBIT D

BUILDING RULES AND REGULATIONS

1. The sidewalks, doorways, halls, stairways, vestibules and other similar areas
shall not be obstructed by Tenant or used by it for any purpose other than
ingress to and egress from the Leased Premises, and for going from one part of
the Building to another part. Corridor doors, when not in use, shall be kept
closed. Before leaving the Building, Tenant shall ensure that all doors to the
Leased Premises are securely locked and all water faucets and electricity are
shut off.

2. Plumbing fixtures shall be used only for their designated purpose, and no
foreign substances of any kind shall be deposited therein. Damage to any such
fixtures resulting from misuse by Tenant or any employee or invitee of Tenant
shall be repaired at the expense of Tenant.

3. Nails, screws and other attachments to the Building require prior written
consent from Landlord, except for the routine hanging of pictures and diplomas
or certifications. Tenant shall not mar or deface the Leased Premises in any
way. Tenant shall not place anything on or near the glass of any window, door or
wall which may appear unsightly from outside the Leased Premises.

4. All contractors and technicians rendering any installation service to Tenant
shall be subject to Landlord’s approval and supervision prior to performing
services. This applies to all work performed in the Building, including, but not
limited to, installation of telephones, telegraph equipment, wiring of any kind,
and electrical devices, as well as all installations affecting floors, walls,
woodwork, windows, ceilings and any other physical portion of the Building.

5. Movement in or out of the Building of furniture, office equipment, safes or
other bulky material which requires the use of elevators, stairways, or the
Building entrance and lobby shall be restricted to hours established by
Landlord. All such movement shall be under Landlord’s supervision, and the use
of an elevator for such movements shall be restricted to the Building’s freight
elevator. Arrangements shall be made at least 24 hours in advance with Landlord
regarding the time, method, and routing of such movements. Tenant shall pay for
the services of the employees of the elevator service company employed when
safes and other heavy articles are moved into or from the Building, and Tenant
shall assume all risks of damage and pay the cost of repairing or providing
compensation for damage to the Building, to articles moved and injury to persons
or property resulting from such moves. Landlord shall not be liable for any acts
or damages resulting from any such activity.

6. Landlord shall have the right to limit the weight and size of, and to
designate the location of, all safes and other heavy property brought into the
Building.

7. Tenant shall cooperate with Landlord in maintaining the Leased Premises.
Tenant shall not employ any person for the purpose of cleaning the Leased
Premises other than the Building’s cleaning and maintenance personnel. Window
cleaning shall be done only by Landlord’s agents at such times and during such
hours as Landlord shall elect. Janitorial services will not be furnished on
nights when rooms are occupied after 7:00 P.M.

8. Deliveries of water, soft drinks, newspapers or other such items to the
Leased Premises shall be restricted to hours established by Landlord and made by
use of the freight elevator if Landlord so directs.

9. Nothing shall be swept or thrown into the corridors, halls, elevator shafts
or stairways. No birds, fish or animals of any kind shall be brought into or
kept in, on or about the Leased Premises, with the exception of guide dogs where
necessary.

10. No cooking shall be done in the Leased Premises except in connection with a
convenience lunch room for the sole use of employees and guests (on a
non-commercial basis) in a manner which complies with all of the provisions of
the Lease and which does not produce fumes or odors.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

11. Food, soft drink or other vending machines shall not be placed within the
Leased Premises without Landlord’s prior written consent.

12. Tenant shall not install or operate on the Leased Premises any electric
heater, stove or similar equipment without Landlord’s prior written consent.
Tenant shall not use or keep on the Leased Premises any kerosene, gasoline, or
inflammable or combustible fluid or material other than limited quantities
reasonably necessary for the operation and maintenance of office equipment
utilized at the Leased Premises. No explosives shall be brought onto the Project
at any time.

13. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice.
Tenant shall not tamper with or attempt to adjust temperature control
thermostats in the Leased Premises; Landlord shall make reasonable adjustments
in thermostats upon request from Tenant.

14. The Building air conditioning system is designed for operation only with all
outside Building windows closed; accordingly, Tenant shall not open or allow any
outside window to be opened at any time.

15. Tenant, its employees, agents and invitees shall each comply with all
requirements necessary for the security of the Leased Premises, including, if
implemented by Landlord, the use of service passes issued by Landlord for
after-hours movement of office equipment/packages, and the signing of a security
register in the Building lobby after hours. Landlord reserves the right to
refuse entry to the Building after normal business hours to Tenant, its
employees, agents or invitees, or any other person without satisfactory
identification showing his or her right of access to the Building at such time.
Landlord shall not be liable for any damages resulting from any error in regard
to any such identification or from such admission to or exclusion from the
Building. Landlord shall not be liable to Tenant for losses due to theft or
burglary, or for damage by unauthorized persons in, on or about the Project, and
Tenant assumes full responsibility for protecting the Leased Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry closed.

16. Landlord will furnish Tenant with a reasonable number of initial keys for
entrance doors into the Leased Premises, and may charge Tenant for additional
keys thereafter. All such keys shall remain the property of Landlord. No
additional locks are allowed on any door of the Leased Premises without
Landlord’s prior written consent and Tenant shall not make any duplicate keys.
Upon termination of this Lease, Tenant shall surrender to Landlord all keys to
the Leased Premises, and give to Landlord the combination of all locks for safes
and vault doors, if any, in the Leased Premises.

17. Tenant shall not bring into (or permit to be brought into) the Building any
bicycle or other type of vehicle.

18. Landlord retains the right at any time, without liability to Tenant, to
change the name and street address of the Building, except as otherwise
expressly provided in the Lease with respect to signage.

19. Canvassing, peddling, soliciting, and distribution of handbills in or at the
Project are prohibited and Tenant will cooperate to prevent these activities.

20. The Building hours of operation are 8:00 a.m. to 6:00 p.m., Monday through
Friday, and 8:00 a.m. to 1:00 p.m., Saturday excluding holidays. Landlord
reserves the right to close and keep locked all entrance and exit doors of the
Building on Saturdays (before 8:00 a.m. and after 1:00 p.m.), Sundays and legal
holidays, and between the hours of 6:01 p.m. of any day and 7:59 a.m. of the
following day, and during such other hours as Landlord may deem advisable for
the protection of the Building and the tenants thereof.

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

21. The requirements of Tenant will be attended to only upon application to the
Project manager. Employees will not perform any work or do anything outside of
their regular duties unless under specific instruction from the Project manager.

22. Tenant shall cooperate fully with the life safety program of the Building as
established and administered by Landlord. This shall include participation by
Tenant and its employees in exit drills, fire inspections, life safety
orientations and other programs relating to fire and life safety that may be
established by Landlord.

23. No smoking shall be permitted in the Building.

24. Landlord reserves the right to rescind any of these rules and regulations
and to make future rules and regulations required for the safety, protection and
maintenance of the Project, the operation and preservation of the good order
thereof, and the protection and comfort of the tenants and their employees and
visitors. Such rules and regulations, when made and written notice thereof given
to Tenant, shall be binding as if originally included herein. Landlord shall not
be responsible to Tenant for the non-observance or violation of these rules and
regulations by any other tenant of the Building. Landlord reserves the right to
exclude or expel from the Project any person who, in Landlord’s judgment, is
under the influence of liquor or drugs, or who shall in any manner do any act in
violation of any of these rules and regulations.

 

Exhibit D – Page 3